

114 S3136 PCS: Improving Child Nutrition Integrity and Access Act of 2016
U.S. Senate
2016-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 547114th CONGRESS2d SessionS. 3136IN THE SENATE OF THE UNITED STATESJuly 6, 2016Mr. Roberts, from the Committee on Agriculture, Nutrition, and Forestry, reported the following original bill; which was read twice and placed on the calendarA BILLTo reauthorize child nutrition programs, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Improving Child Nutrition Integrity and Access Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definition of Secretary.TITLE I—National School Lunch ProgramSec. 101. Apportionments to States.Sec. 102. Repeal of nutrition promotion.Sec. 103. Direct Federal expenditures.Sec. 104. Payments to States.Sec. 105. Nutritional and other program requirements.Sec. 106. Miscellaneous provisions.Sec. 107. Summer food service program for children.Sec. 108. Commodity distribution program.Sec. 109. Child and adult care food program.Sec. 110. Pilot projects.Sec. 111. Fresh fruit and vegetable program.Sec. 112. Training and technical assistance.Sec. 113. Compliance and accountability.Sec. 114. Repeal of State childhood hunger challenge grants.Sec. 115. Duties of the Secretary relating to nonprocurement debarment.Sec. 116. Improvements to school lunch facilities.TITLE II—School breakfast programSec. 201. Special milk program authorization.Sec. 202. Nutritional and other program requirements.Sec. 203. State administrative expenses.Sec. 204. Special supplemental nutrition program for women, infants, and children.Sec. 205. Team nutrition network.TITLE III—MiscellaneousSec. 301. Reviews.Sec. 302. Program delivery.Sec. 303. Product availability.Sec. 304. Procurement.Sec. 305. School Nutrition Advisory Committee.Sec. 306. Paperwork reduction.Sec. 307. Technology.Sec. 308. Program improvement.Sec. 309. Flexibility in school meal programs.Sec. 310. Technical corrections.
 2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of Agriculture. INational School Lunch Program 101.Apportionments to StatesSection 4(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1753(b)) is amended—
 (1)in paragraph (1), in the matter preceding subparagraph (A), by striking to each State educational agency and inserting to each authorized State agency; (2)in paragraph (3)—
 (A)by striking subparagraph (A); (B)by redesignating subparagraphs (B) through (F) as subparagraphs (A) through (E), respectively;
 (C)in subparagraph (A) (as so redesignated)— (i)by striking Beginning on and all that follows through the Secretary and inserting The Secretary; and
 (ii)by striking subparagraph (D) and inserting subparagraph (C); (D)in clause (i) of subparagraph (B) (as so redesignated), by striking subparagraph (D) and inserting subparagraph (C);
 (E)in subparagraph (C) (as so redesignated), by striking subparagraph (A)(ii) and inserting section 9(f); (F)in subparagraph (D) (as so redesignated), by striking Beginning on and all that follows through school food authorities and inserting School food authorities; and
 (G)in clause (iii) of subparagraph (E) (as so redesignated)— (i)in subclause (I), by inserting (as in effect on the day before the date of enactment of the Improving Child Nutrition Integrity and Access Act of 2016) after subparagraph (A)(ii); and
 (ii)by adding at the end the following:  (III)SunsetThe Secretary shall return to the general fund of the Treasury any funds that were—
 (aa)made available under this subparagraph; but (bb)not obligated by a State agency as of March 31, 2016.; and
 (3)by adding at the end the following:  (4)AnnouncementsWith respect to reimbursement rates described in this subsection, the Secretary shall announce the rates and, to the maximum extent practicable, any associated guidance by the February 15 of the school year prior to the school year when the rates and guidance will become effective..
 102.Repeal of nutrition promotionSection 5 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1754) is repealed. 103.Direct Federal expendituresSection 6 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1755) is amended—
 (1)in subsection (c)— (A)by striking (c)(1)(A) The national average and all that follows through (D) Among those commodities and inserting the following:
						
							(c)Calculation of total assistance
								(1)National average value
 (A)In generalSubject to subparagraphs (B) and (C), the national average value of donated foods, or cash payments in lieu thereof, shall be equal to the quotient obtained by dividing, not later than February 15 of each year for the upcoming school year—
 (i)the total funds available in the preceding school year under section 4, this section, and section 11; by
 (ii)the number of lunches served in the preceding school year. (B)Adjustment (i)In generalThe value determined under subparagraph (A) shall be adjusted by the annual percentage change in a 3-month average value of the Producer Price Index for Foods Used in Schools and Institutions for the preceding September, October, and November.
 (ii)RequirementAn adjustment under clause (i) shall be computed to the nearest ¼ cent. (iii)Index (I)In generalThe Index shall be computed using 5 major food components in the Producer Price Index of the Bureau of Labor Statistics (cereal and bakery products, meats, poultry and fish, dairy products, processed fruits and vegetables, and fats and oils).
 (II)ComponentsEach component described in subclause (I) shall be weighted using the same relative weight as determined by the Bureau of Labor Statistics.
 (iv)Minimum amount of commodity assistanceNot less than 12 percent of the value adjusted in accordance with this subparagraph shall be provided in the form of commodity assistance.
 (C)Insufficient amountsIf amounts available to carry out subparagraphs (A) and (B) are insufficient to meet the requirements of those subparagraphs for a school year, the Secretary shall, to the extent necessary, use the authority provided under section 14(a) to meet the requirements for the school year.
 (D)Amount for each StateFor each school year, the total commodity assistance or cash in lieu thereof available to a State for the school lunch program shall be equal to the product obtained by multiplying—
 (i)the number of lunches served in the most recent school year for which data are available by February 15; by
 (ii)the rate determined under subparagraphs (A) and (B). (E)Special emphasisAmong those commodities; and
 (B)in paragraph (1), by striking (E) Notwithstanding and inserting the following:  (F)Minimum quantity of donated foodsNotwithstanding;
 (2)by striking subsection (e); and (3)by redesignating subsection (f) as subsection (e).
 104.Payments to StatesSection 7(a)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1756(a)(1)) is amended in the first sentence by striking State educational agencies each place it appears and inserting authorized State agencies.
 105.Nutritional and other program requirementsSection 9 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758) is amended— (1)by striking the section designation and heading and all that follows through the end of paragraph (1) of subsection (a) and inserting the following:
					
						9.Nutritional and other program requirements
							(a)Requirements
 (1)Technical assistance and trainingThe Secretary shall provide— (A)technical assistance and training to schools participating in the school lunch program to assist the schools in complying with the nutritional requirements prescribed by the Secretary pursuant to subsection (f) and in providing appropriate meals to children with medically certified special dietary needs; and
 (B)additional technical assistance to schools that are having difficulty maintaining compliance with the requirements.;
 (2)in subsection (a)— (A)in paragraph (2), by adding at the end the following:
						
							(D)Fluid milk
 (i)Varieties availableIn determining the varieties of fluid milk made available in school meals and outside of reimbursable school meals, the Secretary shall—
 (I)consider the nutrient needs of children who may be at risk for inadequate intake of the recommended daily servings of milk and dairy products under the most recent Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341) (referred to in this subparagraph as the Dietary Guidelines); and
 (II)analyze milk consumption data and trends for school-aged children, evaluating such information in comparison to the recommended servings of milk and dairy under the most recent Dietary Guidelines.
									(ii)Review
 (I)In generalNot later than 60 days after the date of enactment of this subparagraph, the Secretary shall begin a review to evaluate whether the current varieties of fluid milk made available in school meals and outside of reimbursable school meals—
 (aa)have increased actual milk consumption in schools consistent with the number of servings recommended under the most recent Dietary Guidelines;
 (bb)have led to any significant decreases in consumption; (cc)align with the types, containers and varieties of milk most commonly available in local, regional, and national markets; and
 (dd)include all types of fluid milk that are consistent with the most recent Dietary Guidelines. (II)RevisionNot later than 60 days after completing the review described in subclause (I), the Secretary—
 (aa)shall begin updating any applicable regulations as necessary; and (bb)may issue any updates by means of an interim rule.; 
 (B)by striking (4) Provision of information and all that follows through (C) Procurement and processing of food service products and commodities.—The Secretary and inserting the following:  (4)Procurement and processing of food service products and commoditiesThe Secretary; and
 (C)in paragraph (4) (as so designated)— (i)by redesignating clauses (i) through (iii) as subparagraphs (A) through (C), respectively, and indenting appropriately; and
 (ii)in subparagraph (B) (as so redesignated) by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively, and indenting appropriately;
 (3)in subsection (b)— (A)in paragraph (1)(A), in the first sentence—
 (i)by striking June 1 and inserting March 31; and (ii)by adding before the period at the end the following:  and, to the maximum extent practicable, release any associated guidance at the same time the income guidelines are prescribed;
 (B)in paragraph (2)— (i)in subparagraph (A), in the first sentence, by striking each State educational agency and inserting the authorized State agency; and
 (ii)in subparagraph (B)— (I)in clause (i), by striking , and shall contain only the family size income levels for reduced price meal eligibility with the explanation that households with incomes less than or equal to these values would be eligible for free or reduced price lunches;
 (II)in clause (ii), by inserting or reduced price after free; and (III)in clause (iii)(I)—
 (aa)in item (aa), by striking and at the end; (bb)in item (bb), by striking the period at the end and inserting ; and; and
 (cc)by adding at the end the following:  (cc)individuals may report alleged fraud to a specified local or State entity, or to the Department of Agriculture in a manner determined by the Secretary.; 
 (C)in paragraph (3)— (i)by striking subparagraph (D) and inserting the following:
							
								(D)Verification
									(i)Standard verification of applications
 (I)In generalEach school year, each local educational agency shall verify eligibility of the children in a portion of the household applications approved for the school year by the local educational agency, as of November 1 of the school year, as determined by the Secretary in accordance with this subsection.
										(II)Sample size
 (aa)In generalSubject to subclause (V), the portion for a local educational agency for a school year shall be equal to the lesser of—
 (AA)10,000; or (BB)10 percent of approved household applications.
 (bb)CalculationNot later than July 1 of each year, the Secretary shall calculate the sample size under this subparagraph for each local educational agency based on data from the 2 most recent school years for which data are available.
 (III)Sample selectionApproved applications shall be selected for verification by the local educational agency based on the following:
 (aa)The household has submitted information in writing to the local educational agency that is inconsistent with the information on the household application.
 (bb)The information provided on the household application is consistent with a pattern of error or fraud documented by the local educational agency, the State agency, or the Secretary.
 (cc)For not more than 1/4 of the sample, the household application provides a case number (in lieu of income information) showing participation in—
 (AA)the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or
 (BB)a State program funded under the program of block grants to States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) that the Secretary determines complies with standards established by the Secretary that ensure that the standards under the State program are comparable to or more restrictive than those in effect on June 1, 1995.
 (dd)For not more than 1/4 of the sample, but not less than 1 percent of approved household applications, the income information provided on the household application is close to the income limit for free or reduced price meals, as defined by the Secretary.
 (ee)Such other criteria as are determined by the Secretary. (IV)Additional verification of applications (aa)In generalIf after completing verification under subclause (III), the number of household applications that match the criteria described in that subclause is insufficient to meet the number of applications determined under subclause (II), the local educational agency shall select additional applications (including students directly certified as described in item (bb)) at random from all students certified for free or reduced price meals that have not been selected, as determined by the Secretary.
 (bb)Direct certificationFor purposes of this subclause, a student who is directly certified shall be considered 1 application.
											(V)Reduction in sample size
 (aa)DefinitionsIn this subclause: (AA)Confirmation rateThe term confirmation rate means the percentage of approved household applications and directly certified students selected by the local educational agency for verification under this subparagraph that had the level of benefits confirmed as a result of information obtained during the verification process, including through direct verification.
 (BB)Nonresponse rateThe term nonresponse rate means the percentage of the approved household applications and directly certified students selected by the local educational agency for verification under this subparagraph for which verification information was not obtained.
 (CC)Response rateThe term response rate means the percentage of the approved household applications and directly certified students selected by the local educational agency for verification under this subparagraph for which verification information was obtained.
 (bb)Reduction in case of high performanceSubject to the limitation described in item (ee), the sample under subclause (II) shall be reduced by not more than the lesser of 4,000 applications or 4 percentage points if—
 (AA)the confirmation rate for the preceding school year was more than 85 percent; or (BB)the State agency meets the required percentage described in paragraph (4)(E)(i).
 (cc)Reduction in case of improved performanceSubject to the limitation described in item (ee), the sample under subclause (II) shall be reduced by not more than the lesser of 2,000 applications or 2 percentage points for each of the following criteria that are met by the local educational agency:
 (AA)Response rateFor the preceding school year the response rate was more than 80 percent. (BB)Response rate improvementThe nonresponse rate was at least 10 percent below the nonresponse rate for the second preceding school year.
 (CC)Direct certification rateThe State agency achieves a combined direct certification rate for all methods of direct certification of more than 90 percent of the children in households receiving assistance under the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), except if the local educational agency receives a reduction for high performance under item (bb)(BB).
 (DD)Confirmation rate improvementThe confirmation rate is 100 percent or has increased by at least 5 percent over the 2 most recent school years for which data are available.
 (dd)Reduction in sample in case of emergencyThe Secretary shall reduce the sample of approved applications if the Secretary determines, after a request from the local educational agency, that extraordinary circumstances warrant administrative relief in a manner determined by the Secretary.
 (ee)LimitationReductions under this subclause may not result in a sample of less than 3 percent of approved applications.
 (ii)Verification for causeIn addition to conducting verification of a sample of applications as described in clause (i), a local educational agency may verify any household application at any point in the school year if the household application meets the criteria described in item (aa) or (bb) of clause (i)(III) or such other criteria as are determined by the Secretary.
 (iii)ComplianceIn conducting verification under this subparagraph, a State agency or local educational agency shall not select applications in a manner that violates section 12(l)(4)(M).; 
 (ii)in subparagraph (F)— (I)in clause (i), in the matter preceding subclause (I), by striking may and inserting shall; and
 (II)by striking clauses (iv) and (v) and inserting the following:  (iv)Direct certificationIf eligibility for a household application is confirmed using direct verification, the children in the household shall be considered directly certified.; 
 (iii)in subparagraph (G)(i), in the matter preceding subclause (I), by striking written notice and inserting notice in the manner typically used by the local educational agency to communicate with families, either written or by telephone,;
 (iv)in subparagraph (H)(i)— (I)in subclause (I), by striking November and inserting December; and
 (II)in subclause (II), by striking December and inserting January; (v)in subparagraph (K)(i), in the matter preceding subclause (I), by striking data mining and inserting analyses of data; and
 (vi)by adding at the end the following:  (L)Enhanced verification methods (i)Requirements (I)In generalThe Secretary shall direct local educational agencies to engage in alternative and enhanced methods of certification and verification to increase the effectiveness of the process, reduce certification errors, and produce more meaningful management information to facilitate local educational agency, State, and Federal oversight with respect to program integrity in the school meal programs.
 (II)Best practicesThe Secretary shall encourage local educational agencies to adopt proven best practices with regard to certification and verification.
 (III)Selection for implementationTo the extent necessary to refine alternative certification or verification methods or assess the feasibility, impact, or efficacy of the methods prior to recommending the methods, the Secretary shall select local educational agencies to implement methods subject to clause (iii).
 (ii)RequirementsThe certification and verification methods shall— (I)meet such terms and conditions as the Secretary considers appropriate; and
 (II)except as otherwise provided in this subparagraph, be conducted in accordance with this subsection. (iii)Selection criteriaIn selecting methods, including methods for implementation under clause (i)(III), the Secretary shall—
 (I)consider the degree to which the method would improve certification accuracy and program integrity within the school meal programs;
 (II)consider whether there is evidence that the method could be replicated easily by other local educational agencies or political subdivisions;
 (III)consider whether the method would increase the efficiency and effectiveness of the verification process;
 (IV)consider whether the local educational agency or State agency has a demonstrated capacity to undertake the method and to produce the data necessary to support the evaluation; and
 (V)ensure the methods implemented under clause (i)(III) are implemented across a range of geographical areas and States, including rural and urban areas, and, when considered as a group, allow for an assessment of a range of strategies regarding verification sample selection, obtaining eligibility documentation, and the entity conducting verification, including strategies that—
 (aa)use analyses of data, particularly in large local educational agencies, to develop algorithms to select error-prone applications for verification;
 (bb)use third-party data sources, including governmental data and private wage data, to confirm eligibility prior to conducting household verification under subparagraph (G);
 (cc)rely on alternative methods, including message testing, of communicating with households to assess which methods most effectively result in household responses;
 (dd)rely on agencies or organizations other than the local educational agency to conduct verification, including the State agency or a State health and human services agency; and
 (ee)could reduce the administrative burden of conducting verification for a consortia of local educational agencies, including shared online applications and shared verification procedures.
 (iv)Report to CongressNot later than 3 years after the date of enactment of this subparagraph, the Secretary shall— (I)conduct an evaluation of the extent to which changes to standard verification and the alternative methods—
 (aa)reduce certification error; (bb)result in eligible children losing free or reduced price meal benefits;
 (cc)result in obtaining eligibility information from a greater share of households selected for verification;
 (dd)result in changes to the administrative costs associated with verification; and (ee)would benefit from or require Federal or State management, such as contracting with third-party data already obtained and used by the Federal Government for 1 or more other programs; and
 (II)submit to Congress a report describing the progress made in implementing this subparagraph. (v)Expansion (I)In generalIf the Secretary determines that 1 or more methods meet the criteria described in subclause (II), the Secretary may require such a method to be implemented by additional States or local educational agencies.
 (II)CriteriaThe criteria referred to in subclause (I) are that— (aa)the method substantially reduces certification error without impeding access or certification of eligible children for free or reduced price meal benefits; and
 (bb)the administrative cost of the method can be absorbed within existing Federal reimbursements without compromising compliance with other Federal requirements.;
 (D)in paragraph (4)— (i)in subparagraph (C)—
 (I)by striking Subject to paragraph (6) and inserting the following:  (i)In generalSubject to paragraph (6); and
 (II)by adding at the end the following:  (ii)DataThe Secretary shall, in consultation with State agencies, develop and provide a common format to be used by the State agency for any data related to direct certification.;
 (ii)in subparagraph (D), by striking applies to— and all that follows through in the case in clause (iii) and inserting applies to, in the case; (iii)by striking subparagraph (E);
 (iv)by redesignating subparagraphs (F) and (G) as subparagraphs (E) and (F), respectively; and (v)in subparagraph (E) (as so redesignated)—
 (I)in clause (i), by striking means— and all that follows through for the school year in subclause (III) and inserting means, for the school year; (II)in clause (ii)—
 (aa)in subclause (II), by striking and at the end; (bb)in subclause (III), by striking the period at the end and inserting ; and and
 (cc)by adding at the end the following:  (IV)include in the report required under section 4301 of the Food, Conservation, and Energy Act of 2008 (42 U.S.C. 1758a), a description of technical assistance provided to and progress of States identified under subclause (I) toward implementing the measures and meeting the goals established by the State as required under clause (iii)(II).; and
 (III)in clause (iii)(II)(bb), by inserting within 3 school years after those measures; (E)in paragraph (15)—
 (i)in subparagraph (B)(i), by striking section 9(b)(1)(A) of this Act and inserting paragraph (1)(A); and (ii)in subparagraphs (C)(ii) and (D), by striking paragraph (4)(G) both places it appears and inserting paragraph (4)(F); and
 (F)by adding at the end the following:  (16)Data exchange standards for improved interoperability (A)DesignationThe Secretary shall, in consultation with an interagency work group established by the Director of the Office of Management and Budget, and considering State government perspectives, designate data exchange standards to govern, under this Act—
 (i)necessary categories of information that State agencies operating related programs are required under applicable law to electronically exchange with another State or local agency; and
 (ii)Federal reporting and data exchange required under applicable law. (B)RequirementsThe data exchange standards required by paragraph (1) shall, to the maximum extent practicable—
 (i)incorporate a widely accepted, nonproprietary, searchable, computer-readable format; (ii)contain interoperable standards developed and maintained by intergovernmental partnerships, such as the National Information Exchange Model;
 (iii)incorporate interoperable standards developed and maintained by Federal entities with authority over contracting and financial assistance;
 (iv)be consistent with and implement applicable accounting principles; (v)be implemented in a manner that is cost-effective and improves program efficiency and effectiveness; and
 (vi)be capable of being continually upgraded as necessary. (C)Rules of constructionNothing in this paragraph requires a change to existing data exchange standards for Federal reporting found to be effective and efficient.
								(D)Application date
 (i)In generalNot later than 2 years after the date of enactment of this paragraph, the Secretary shall issue a proposed rule to carry out this paragraph.
 (ii)RequirementsThe rule shall— (I)identify federally required data exchanges;
 (II)include specification and timing of exchanges to be standardized; (III)address the factors used in determining whether and when to standardize data exchanges;
 (IV)specify State implementation options; and (V)describe future milestones.;
 (4)in subsection (f)— (A)in paragraph (1)—
 (i)in subparagraph (A), by striking and at the end; (ii)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (C)meet minimum nutritional requirements prescribed by the Secretary on the basis of tested nutritional research, except that the minimum nutritional requirements—
 (i)may not prohibit the substitution of foods to accommodate the medical or other special dietary needs of individual students; and
 (ii)shall, at a minimum, be based on the weekly average of the nutrient content of school lunches.; (B)in paragraph (2)—
 (i)in subparagraph (A), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting the subclauses appropriately;
 (ii)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting the clauses appropriately;
 (iii)by striking (2) To assist and inserting the following:  (2)Provision of information to schools (A)In generalIn accordance with subparagraph (B), to assist; and
 (iv)by adding at the end the following:  (B)Recommendations for increased consumption (i)GuidancePrior to the beginning of the school year beginning July 2004, the Secretary shall issue guidance to States and school food authorities to increase the consumption of foods and food ingredients that are recommended for increased serving consumption in the most recent Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341).
 (ii)RulesNot later than 2 years after the date of enactment of the Child Nutrition and WIC Reauthorization Act of 2004 (Public Law 108–265), the Secretary shall promulgate rules, based on the most recent Dietary Guidelines for Americans, that reflect specific recommendations, expressed in serving recommendations, for increased consumption of foods and food ingredients offered in school nutrition programs under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).; and
 (C)by adding at the end the following:  (5)Regulations (A)Proposed regulationsNot later than 18 months after the date of enactment of the Healthy, Hunger-Free Kids Act of 2010 (Public Law 111–296), the Secretary shall promulgate proposed regulations to update the meal patterns and nutrition standards for the school lunch program authorized under this Act and the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) based on recommendations made by the Food and Nutrition Board of the National Research Council of the National Academy of Sciences.
								(B)Interim or final regulations
 (i)In generalNot later than 18 months after the date of promulgation of the proposed regulations under subparagraph (A), the Secretary shall promulgate interim or final regulations.
 (ii)Date of required complianceThe Secretary shall establish in the interim or final regulations a date by which all school food authorities participating in the school lunch program authorized under this Act and the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) are required to comply with the meal pattern and nutrition standards established in the interim or final regulations.
 (C)Report to CongressNot later than 90 days after the date of enactment of the Healthy, Hunger-Free Kids Act of 2010 (Public Law 111–296), and every 90 days thereafter until the date on which the Secretary has promulgated interim or final regulations under subparagraph (B), the Secretary shall submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a quarterly report on progress made toward promulgation of the regulations described in this paragraph.;
 (5)by striking subsections (g) and (k); (6)by redesignating subsections (h), (i), (j), and (l) as subsections (g), (h), (i), and (j), respectively; and
 (7)in subsection (g) (as so redesignated), by striking 2015 each place it appears in paragraphs (3) and (4) and inserting 2020.
 106.Miscellaneous provisionsSection 12 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760) is amended—
 (1)in subsection (m)(4), by striking 2015 and inserting 2020; (2)in subsection (o)—
 (A)by striking In acquiring and inserting the following:  (1)In generalIn acquiring; and
 (B)by adding at the end the following:  (2)RequirementA State, State agency, school, or school food authority shall ensure that a procurement contract described in paragraph (1) and any related documents contain a Buy American requirement as described in subsection (n).;
 (3)by striking subsection (p) and inserting the following:  (p)Non-Federal revenue (1)DefinitionsIn this subsection:
 (A)Base school yearThe term base school year means the school year beginning on July 1, 2016, or the first school year in which a new local educational agency operates, and each fifth subsequent school year.
 (B)PaidThe term paid, with respect to a breakfast or lunch, means a reimbursable breakfast or lunch served to a student who is not certified to receive free or reduced price meals.
 (2)Accounting requiredBeginning on July 1, 2016, each local educational agency shall take the steps necessary to comply with this subsection for the applicable base school year.
 (3)Meeting non-Federal revenue targetIf the amount of non-Federal revenues contributed to the nonprofit school food service account during the base school year equaled or exceeded the target amount calculated under paragraph (5), no additional non-Federal revenue is required.
 (4)Not meeting non-Federal revenue targetIf the amount of non-Federal revenues contributed to the nonprofit school food service account during the base school year was less than the target amount calculated under paragraph (5), the local educational agency shall contribute additional non-Federal revenues to the nonprofit school food service account in accordance with paragraph (8).
 (5)Non-Federal revenue targetThe non-Federal revenue target shall be equal to the product obtained by multiplying— (A)the number of paid lunches served during the base school year at schools not currently operating a meals program under which all students receive free meals, as determined by the Secretary; and
 (B)an amount equal to the difference between, during the base school year— (i)the total Federal reimbursement for a free lunch; and
 (ii)the total Federal reimbursement for a paid lunch.
 (6)Non-Federal revenue criteriaFor the purposes of this subsection, non-Federal revenues include, as determined by the Secretary— (A)State or local funds (other than unquantified in-kind contributions) contributed to the nonprofit school food service account to support the provision of paid lunches or breakfasts;
 (B)State or local in-kind contributions that have been converted to direct cash expenditures; (C)funds contributed by a foundation or other private entity to the nonprofit school food service account to support the provision of paid lunches or breakfasts;
 (D)the revenue provided by the sale of nonprogram foods if the local educational agency demonstrates that the revenue exceeds the costs associated with obtaining, preparing, and serving nonprogram foods; and
 (E)fees collected from households for paid lunches. (7)Non-Federal revenue gapThe non-Federal revenue gap equals the amount by which the non-Federal revenue target exceeded the amount of non-Federal revenues contributed to the nonprofit school food service account during the base school year.
 (8)Additional non-Federal revenuesLocal educational agencies that did not meet the non-Federal revenue target in the base school year shall be required to contribute additional non-Federal revenues to the nonprofit school food service account annually in an amount sufficient to close the non-Federal revenue gap by an annual average of 10 percent over a 5-year period, as determined by the Secretary.
 (9)ImplementationThe Secretary shall establish procedures to carry out this subsection.
 (10)ExemptionsA State agency may exempt a local educational agency from the requirement of paragraph (4) if— (A)the local educational agency—
 (i)has been certified for additional reimbursement under section 4(b)(3)(B); and (ii)is able to demonstrate that a monthly share of the additional contribution would cause the funds in the nonprofit school food service account to exceed 3 months of operating funds; and
 (B)the State agency considers whether there are other necessary or appropriate uses for the funds in the nonprofit school food service account.;
 (4)by striking subsection (q); and
 (5)by redesignating subsection (r) as subsection (q). 107.Summer food service program for childrenSection 13 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761) is amended—
 (1)in subsection (a)— (A)by striking paragraph (8) and inserting the following:
						
							(8)Streamlining
 (A)Seamless summer optionExcept as otherwise determined by the Secretary, a service institution that is a public or private nonprofit school food authority may provide summer or school vacation food service in accordance with applicable provisions of law governing the school lunch program established under this Act or the school breakfast program established under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).
								(B)Summer and at-risk transition option
 (i)In generalNotwithstanding subsections (b)(2) and (c)(1), a service institution described in paragraph (6) or (7), other than a public school, may be reimbursed for—
 (I)lunch and either breakfast or a meal supplement served during each day of operation during the months of May through September, except—
 (aa)in the case of a service institution that operates a food service program for children on school vacation, at any time under a continuous school calendar; and
 (bb)in the case of a service institution that provides meal service at a non-school site to children who are not in school for a period during the school year due to a natural disaster, building repair, court order, or similar cause, at any time during that period; and
 (II)up to 1 meal and 1 supplement served during each day of operation outside of school hours, including after school, weekends, and school holidays during the regular school calendar.
										(ii)Reimbursement
 (I)In generalThe Secretary shall reimburse service institutions seeking reimbursement under this subparagraph at a rate that is consistent with subsection (b).
 (II)Minimum days requiredTo be eligible for reimbursement under this subparagraph, a service institution shall be required to provide meals to eligible children on—
 (aa)at least 20 days during the months of May through September; or (bb)at least 20 days during school vacations in areas that operate under a continuous school calendar.
 (iii)Administrative fundsAdministrative funds for State agencies and sponsors shall be delivered in the manner described in— (I)for service institutions, subsection (b)(3)(B)(ii); and
 (II)for State agencies, subsection (k)(1). (iv)Limitation (I)In generalThe Secretary shall limit reimbursement under this subparagraph to meals served—
 (aa)beginning on October 1, 2017, in 7 States; (bb)beginning on October 1, 2018, in 3 additional States;
 (cc)beginning on October 1, 2019, in 2 additional States; and (dd)beginning on October 1, 2020, and each fiscal year thereafter, in 1 additional State.
 (II)SelectionIn carrying out subclause (I), the Secretary shall select States that— (aa)in the case of item (aa), have—
 (AA)the lowest rates of participation in the program authorized under this section; and (BB)have not yet completed implementation of an electronic benefits transfer system under section 17(h)(12) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(h)(12)); and
 (bb)in the case of items (bb) through (dd)— (AA)have the lowest rates of participation in each region in which the program is authorized under this section; or
 (BB)for which the State agency administering the program under this section is not the same State agency that administers the program authorized under section 17.
 (III)Geographic distributionIn carrying out subclause (I), the Secretary shall, to the maximum extent practicable, ensure equitable geographic distribution of States selected to participate in the option authorized under this subparagraph.;
 (B)by striking paragraphs (9) and (12); (C)by redesignating paragraphs (10) and (11) as paragraphs (9) and (10), respectively; and
 (D)by adding at the end the following:  (11)Special elections (A)Electronic benefit transfer election (i)Definition of eligible householdIn this subparagraph, the term eligible household means a household that includes 1 or more children who are eligible to receive free or reduced price school meals.
 (ii)ElectionSubject to the limit described in clause (vii), a State may elect, beginning in fiscal year 2018, to issue benefits to eligible households in areas described in clause (vi) through an electronic benefit transfer card.
 (iii)PurposeThe purposes of the election described in clause (ii) are— (I)to increase program effectiveness and efficiency;
 (II)to reduce or eliminate the food insecurity and hunger of children; and (III)to improve the nutritional status of children.
										(iv)Amount
 (I)In generalSubject to subclauses (II) and (III), the value of an electronic benefit transfer card under this subparagraph shall be $30 per month for each child eligible to receive free or reduced price school meals in an eligible household.
 (II)Annual limitationNo child may receive more than 3 months of benefits under this subparagraph in any 12-month period. (III)AdjustmentEach January 1, the Secretary shall adjust the value described in subclause (I) by the same percentage as the adjustment made under subsection (b)(1)(B).
										(v)Use of benefits
 (I)In generalBenefits issued through the election described in this subparagraph may be used only for the purchase of food—
 (aa)consistent with section 17(f)(11) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(f)(11)), with additions made available as determined by the Secretary in accordance with subsection (f)(1) of this section; and
 (bb)subject to subclause (III), from retail stores approved for participation in the special supplemental nutrition program for women, infants, and children authorized under that section.
 (II)TimingBenefits issued through the election described in this subparagraph may be used only— (aa)when school is out of session for the summer period; and
 (bb)in the case of a local educational agency operating under a continuous school calendar, during the school vacations occurring in the months of May through September, as defined by the Secretary.
 (III)Program accessIf there are an insufficient number of retail stores described in subclause (I)(bb) in an area to allow for reasonable access to the program, the Secretary shall authorize other similar retail stores that meet such criteria as may be determined by the Secretary for the sole purpose of redeeming benefits through the election described in this subparagraph.
 (vi)AdministrationIn administering the election described in this subparagraph, the Secretary shall ensure that— (I)benefits are issued only to eligible households that live—
 (aa)in areas with high rates of poverty or long-term poverty that— (AA)are rural and have no congregate feeding sites; or
 (BB)have limited access to meals otherwise provided through the program authorized under this section; or
 (bb)outside an area in which poor economic conditions exist but in an area that has limited access to meals otherwise provided through the program authorized under this section;
 (II)benefits are issued to households only after that household has made an oral or written request to receive benefits through an electronic benefit transfer;
 (III)each State documents how the election will be administered in the management and administration plan described in subsection (n), including—
 (aa)the process for identifying areas in which benefits will be issued; and
 (bb)the process for prioritizing the issuance of benefits within the limit described in clause (vii); and
 (IV)the election is made only by a State that is in compliance with section 17(h)(12)(B) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(h)(12)(B)).
										(vii)Numbers of children served
 (I)In generalIn issuing benefits through the election described in this subparagraph, the Secretary may not serve—
 (aa)in fiscal year 2018, more than 235,000 children; (bb)in fiscal year 2019, more than 260,000 children; and
 (cc)in fiscal year 2020, and each fiscal year thereafter, more than 285,000 children. (II)State allocationsWhen determining allocations among the States of the numbers of children served as described in subclause (I), the Secretary shall—
 (aa)review the management and administration plans described in subsection (n); and (bb)ensure that the total number of children served does not exceed the levels described in subclause (I).
 (viii)Authorization of appropriationsIn addition to funds otherwise made available and subject to the availability of appropriations provided in advance in an appropriations Act specifically for the purpose of serving additional children above the limits described in clause (vii)(I), there is authorized to be appropriated to carry out this subparagraph $50,000,000 for each of fiscal years 2018 through 2020, to remain available until expended.
 (ix)RegulationsNot later than December 31, 2016, the Secretary shall promulgate regulations, with an opportunity for notice and comment, to implement this subparagraph, including criteria for States to use in prioritizing the issuance of benefits within the limit described in clause (vii).
									(B)Off-site consumption election
 (i)In generalBeginning in summer 2017, a State may elect for service institutions in the State to provide summer food service program meals for children eligible to participate in the program to consume off-site.
 (ii)AvailabilityThe election described in clause (i) shall be available only when the children being served live in—
 (I)a rural area, as defined by the Secretary; or (II)an area—
 (aa)that is not rural; and (bb)in which more than 80 percent of students are certified as eligible for free or reduced price meals.
											(iii)Administration
 (I)In generalIn administering this subparagraph, the Secretary shall— (aa)ensure that—
 (AA)the number of meals served to each child in a single meal service is limited to 2 meals; (BB)any meal served meets the same standards for safety and quality as a meal served at a congregate feeding site;
 (CC)any meal in which a component is offered but not served is not reimbursed under subsection (b); and (DD)each State gives priority to children who are living in areas in which congregate feeding sites are not accessible, as determined by the Secretary;
 (bb)prohibit a State from making an election for off-site consumption simultaneously in the same area with an electronic benefit transfer election described in subparagraph (A) or a congregate feeding site; and
 (cc)permit a State to make an election for off-site consumption in some or all eligible areas in the State.
 (II)State planEach State making an election under this subparagraph shall describe the manner in which the State plans to operate the program under the election in the management and administration plan described in subsection (n).
 (III)RegulationsNot later than December 31, 2016, the Secretary shall promulgate regulations, with an opportunity for notice and comment, to implement this subparagraph, which shall include requirements for—
 (aa)documentation of program operation once an election has been made in the State management and administration plan described in subsection (n);
 (bb)selecting eligible areas and eligible service institutions to most effectively deliver summer food service program meals under the election;
 (cc)designing mechanisms by which households with children eligible to participate in the program can indicate a need for meals to be consumed off-site;
 (dd)developing an appropriate maintenance of effort requirement for service institutions currently operating feeding sites; and
 (ee)implementing security measures to ensure that when an election for off-site consumption is made, the safety of participants is equivalent to security at a congregate feeding site.
											(12)Allowance for off-site consumption
 (A)In generalBeginning in summer 2016, the Secretary shall grant a request made by a State to allow children participating in the program to consume meals off-site when the program is available to the child at a congregate feeding site but—
 (i)the site is closed due to extreme weather conditions; (ii)violence or other public safety concerns in the area temporarily prevent children from traveling safely to the site; or
 (iii)other emergency circumstances, as defined by the Secretary, prevent access to the site. (B)LimitationsIn granting a request under subparagraph (A), the Secretary shall ensure that—
 (i)allowances are issued by a State only between the months of May through September; and (ii)once an allowance is issued, any meal in which a component is offered but not served is not reimbursed under subsection (b).
									(C)Administration
 (i)State planAs part of the management and administration plan described in subsection (n), a State shall describe—
 (I)the approval process the State would undertake to issue an allowance; (II)standards for what circumstances merit an allowance, the duration of an allowance, and when an allowance may be extended; and
 (III)how the program would operate after an allowance is issued. (ii)GuidanceNot later than 45 days after the date of enactment of this paragraph, the Secretary shall issue guidance for States to use in issuing allowances under this paragraph during the period beginning on May 1, 2016, and ending on September 30, 2016.
 (iii)RegulationsNot later than December 31, 2016, the Secretary shall promulgate regulations, with an opportunity for notice and comment, to implement this paragraph.;
 (2)in subsection (b)(2)— (A)by striking (A) and inserting (i);
 (B)by striking (B) and inserting (ii); (C)by striking (2) Any and inserting the following:
						
							(2)Number of meals served
 (A)In generalAny; and (D)by adding at the end the following:
						
							(B)Pilot project
 (i)In generalSubject to the availability of appropriations provided in advance in an appropriations Act specifically for the purpose of carrying out this section, the Secretary shall award grants on a competitive basis to not more than 6 State agencies to carry out a pilot project to provide eligible service institutions payments under the program for serving 3 meals, or 2 meals and 1 supplement, during each day of operation.
 (ii)Eligible service institutionA service institution is eligible to participate in the pilot project under this subparagraph if the service institution meets the requirements of clauses (i) and (ii) of subparagraph (A), but is not a camp and does not serve meals primarily to migrant children.
 (iii)PriorityIn awarding grants under this subparagraph, the Secretary shall give priority to State agencies that have committed resources or developed a plan to effectively address childhood food insecurity.
 (iv)Authorization of AppropriationsThere is authorized to be appropriated for additional meals and commodities authorized under this subparagraph and associated administrative costs $10,000,000 for the period of fiscal years 2016 through 2020.;
 (3)in subsection (k)(3), by striking 1 percent and inserting 2 percent; (4)by striking subsection (n) and inserting the following:
					
 (n)State planEach State desiring to participate in the program shall— (1)not later than January 1 of each year, notify the Secretary of the intent of the State to administer the program; and
 (2)not later than February 15 of each year, submit for approval a management and administration plan for the program for the fiscal year, which shall include—
 (A)the administrative budget of the State for the fiscal year, and the plans of the State to comply with any standards prescribed by the Secretary under subsection (k); and
 (B)the plans of the State for— (i)the use of program funds and funds from within the State to the maximum extent practicable to reach needy children;
 (ii)strengthening the congregate feeding model for program delivery, including the process for identifying gaps in service and barriers to access and plans for using the special elections and allowance described in subsection (b) to assist service institutions in reaching needy children;
 (iii)providing technical assistance and training eligible service institutions; (iv)monitoring and inspecting service institutions, feeding sites, and food service management companies and ensuring that those companies do not enter into contracts for more meals than the companies can provide effectively and efficiently;
 (v)timely and effective action against program violators; and (vi)ensuring fiscal integrity by auditing service institutions not subject to auditing requirements prescribed by the Secretary.;
 (5)in subsection (r), by striking 2015 and inserting 2020; and (6)by adding at the end the following:
					
						(s)Research projects
 (1)In generalSubject to the availability of appropriations provided in advance in an appropriations Act specifically for the purpose of carrying out this subsection, the Secretary shall carry out research projects in not more than 20 States with the lowest participation rates in the program authorized by this section.
 (2)PurposeThe research projects described in paragraph (1) shall be designed to gather information regarding— (A)participation by low-income families and children;
 (B)involvement by nonprofit organizations in the program; (C)private investment; and
 (D)social and behavioral change by participants. (3)ScopeResearch projects conducted under this subsection shall—
 (A)study barriers and factors that enable participation in the program by eligible children; (B)test new methods regarding program participation and behavioral change by program participants; and
 (C)measure the changes in program participation and behavior by program participants attributable to the methods described in subparagraph (B).
								(4)Cooperative agreements
 (A)In generalTo carry out the research projects described in paragraph (1), the Secretary shall enter into cooperative agreements with food security and nutrition stakeholders, including—
 (i)nonprofit organizations; (ii)institutions of higher education;
 (iii)State agencies; (iv)Indian tribal organizations; and
 (v)corporations. (B)DutiesUnder the terms of a cooperative agreement entered into under subparagraph (A), a stakeholder shall agree—
 (i)to conduct research on barriers and factors at the local level that enable participation in the program, using a variety of research methods;
 (ii)to disseminate findings from the research in a manner that will improve the efficiency and effectiveness of the program; and
 (iii)if relevant, to disseminate findings from research in other scientific literature about methods to increase program participation and change behavior by program participants.
 (C)PartnershipsThe Secretary shall ensure that any cooperative agreement includes at least 4 different stakeholders described in subparagraph (A).
 (D)TermA cooperative agreement entered into under this subsection shall be for a term of— (i)not less than 1 year; but
 (ii)not more than 3 years. (5)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000..
 108.Commodity distribution programSection 14 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1762a) is amended— (1)in subsection (f), in the third sentence—
 (A)by striking section 9(a) of this Act and inserting section 9(f); and (B)by striking represent the four basic food groups, including and inserting include; and
 (2)by striking subsection (h).
				109.Child and adult care food program
 (a)In generalSection 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) is amended— (1)in subsection (a)—
 (A)in paragraph (2)— (i)in subparagraph (B), in the matter preceding clause (i), by striking if and inserting if, during the month preceding the date of submission of the applicable application;
 (ii)in subparagraph (E), by striking and at the end; (iii)in subparagraph (F), by striking the period at the end and inserting a semicolon; and
 (iv)by adding at the end the following:  (G)any public or licensed nonprofit private residential child care institution (as defined in subsection (v)(1)); and
 (H)any boarding school funded by the Bureau of Indian Education.; (B)in paragraph (3), by striking subsection (r) and inserting subsections (r) and (v); and
 (C)by striking paragraph (4) and inserting the following:  (4)Duration of determinationWith respect to an institution described in paragraph (2)(B), an eligibility determination under this subsection shall remain in effect for a period of, as applicable—
 (A)60 days; or (B)for such an institution in which at least 50 percent of the children served meet the income eligibility criteria established under section 9(b) for free or reduced price meals, 180 days.; 
 (2)in subsection (b), by striking For the fiscal year ending September 30, 1979, and for each subsequent fiscal year, the and inserting The; (3)in subsection (c)—
 (A)in paragraph (3), by adding before the period at the end the following: and those payment rates shall be announced by the Secretary by the February 15 described in section 4(b)(4); and
 (B)in paragraph (4), by striking of this Act and inserting the following:  and those guidelines and, to the maximum extent practicable, any associated guidance shall be issued by the Secretary by the February 15 described in section 4(b)(4);
 (4)in subsection (d)— (A)in paragraph (4)—
 (i)by striking In consultation and inserting the following:  (A)In generalIn consultation; and
 (ii)by adding at the end the following:  (B)ReportsEach sponsoring organization shall submit to the applicable State agency a report, not less frequently than annually, that describes, with respect to the preceding calendar year—
 (i)the expenditures of program funds by the sponsoring organization; and (ii)the amount of meal reimbursements retained by the sponsoring organization for administrative costs, if applicable.; and
 (B)in paragraph (5), by adding at the end the following:  (F)Serious deficiency process (i)In generalNot later than 1 year after the date of enactment of this subparagraph, the Secretary shall review, and issue guidance regarding, the serious deficiency process for the program under this section.
 (ii)ReviewIn carrying out clause (i), the Secretary shall review the processes for— (I)determining when there is a serious deficiency, including—
 (aa)what measures automatically result in a finding of serious deficiency; and (bb)how differentiation is being made between—
 (AA)human error and intentional noncompliance; and (BB)if applicable, the severity of noncompliance with State-specific requirements and Federal regulations;
 (II)appeals and mediation in any case in which there is a finding of serious deficiency; (III)determining the circumstances under which a corrective action plan is acceptable; and
 (IV)termination and disqualification, including maintenance of the list under subparagraph (E). (iii)Guidance (I)In generalAfter conducting the review under clause (ii), the Secretary shall make findings from the information collected and issue guidance from the findings that will assist sponsoring organizations, State agencies, and the Food and Nutrition Service in ensuring consistency and effectiveness in administration of the serious deficiency process, while retaining program integrity.
 (II)ScopeGuidance under subclause (I) shall include— (aa)clarity on the different measures for noncompliance;
 (bb)parameters for a consistent appeals process to review a finding of serious deficiency or a determination that a corrective action plan is inadequate; and
 (cc)adequate timeframes under a corrective action plan for compliance that are consistent for all types of institutions participating in the program.;
 (5)in subsection (f)— (A)in paragraph (2)—
 (i)by striking (2)(A) Subject to subparagraph (B) of this paragraph and inserting the following:  (2)Disbursements (A)In generalSubject to subparagraph (B);
 (ii)by redesignating subparagraph (C) as subparagraph (D); and (iii)by striking subparagraph (B) and inserting the following:
								
 (B)LimitationExcept as provided in subparagraph (C), no reimbursement may be made to any institution under this paragraph, or to family or group day care home sponsoring organizations under paragraph (3), for more than, as determined by the institution or organization—
 (i)2 meals and 1 supplement per day per child; or (ii)1 meal and 2 supplements per day per child.
										(C)Other
 (i)In generalFor each child that is maintained in a child care setting for 9 hours or more per day, the limitation described in subparagraph (B) shall be, as determined by the institution or organization—
 (I)2 meals and 1 supplement per day per child; (II)1 meal and 2 supplements per day per child;
 (III)2 meals and 2 supplements per day per child; or (IV)1 meal and 3 supplements per day per child.
 (ii)Effective dateThe limitation described in clause (i) shall be effective beginning on— (I)for family or group day care homes, the later of—
 (aa)date of implementation of the regulations described in subsection (g)(2)(B)(iii); and (bb)October 1, 2018; and
 (II)for child care centers, the later of— (aa)the date of implementation of the regulations described in subsection (g)(2)(B)(iii); and
 (bb)October 1, 2020.; (B)in paragraph (3)—
 (i)in subparagraph (A)— (I)in clause (ii)(IV), in the first sentence, by striking each July 1 and inserting each February 15; and
 (II)in clause (iii)(I)(bb), in the first sentence, by striking each July 1 and inserting each February 15; (ii)by striking subparagraph (C); and
 (iii)by redesignating subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively; (6)in subsection (g), by striking paragraph (6) and inserting the following:
						
 (6)Use of donated foodsTo the maximum extent practicable, each institution shall use in its food service foods that are donated by the Secretary.;
 (7)in subsection (h)(1), by adding at the end the following:  (E)Engagement with State and local agencies (i)In generalSubject to clause (ii), the Secretary, as practicable, shall encourage institutions participating in the child care food program to engage with State agencies and local educational agencies to use existing infrastructure to enhance the use of, and increase access to, donated commodities.
 (ii)Effect of subparagraphNothing in this subparagraph compels a local educational agency to engage with any institution participating in the child care food program.;
 (8)in subsection (o)(3)(A), in the first sentence, by striking Secretary, in and all that follows through separate guidelines and inserting Secretary, in consultation with the Assistant Secretary for Aging, shall implement separate guidelines;
 (9)in subsection (r), by striking paragraph (6) and inserting the following:  (6)HandbookFor each calendar year, the Secretary shall—
 (A)review guidelines for afterschool meals for at-risk school children; and (B)publish a revised handbook reflecting those guidelines and any changes.;
 (10)in subsection (u)(3)(C)(i), by inserting for distribution to participants and families of participants after nutrition education; and (11)by adding at the end the following:
						
							(v)Participation by residential child care institutions
 (1)Definition of residential child care institutionIn this subsection, the term residential child care institution means any public or nonprofit private residential child care institution, or distinct part of such an institution, that—
 (A)operates principally for the care of children; and (B)if private, is licensed to provide residential child care services under the appropriate licensing code by the State or local agency.
 (2)AdministrationExcept as otherwise provided in this subsection, a residential child care institution shall be considered eligible for reimbursement for meals or supplements served to eligible children residing at the residential child care institution.
								(3)Meal or supplement reimbursement
 (A)LimitationsA residential child care institution may claim reimbursement under this section— (i)only for a meal or supplement served to children residing at the residential child care institution, if the children are—
 (I)not more than 18 years of age; or (II)children with disabilities; and
 (ii)for not more than— (I)1 breakfast, 1 lunch, and 1 supplement per child per day; or
 (II)1 breakfast, 1 supper, and 1 supplement per child per day. (B)RateA meal or supplement eligible for reimbursement under this subsection shall be reimbursed at the rate at which free, reduced price, and paid meals and supplements, respectively, are reimbursed under subsection (c)..
					(b)Advisory committee
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish and convene an advisory committee—
 (A)to examine the feasibility of reducing unnecessary or duplicative paperwork resulting from regulations and recordkeeping requirements, including paperwork resulting from additional State requirements, for individuals and entities participating or seeking to participate in the child and adult care food program under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) (as amended by subsection (a)), including (within the meaning of that Act (42 U.S.C. 1751 et seq.))—
 (i)State agencies; (ii)family child care homes;
 (iii)child care centers; and (iv)sponsoring organizations; and
 (B)to provide recommendations to reduce unnecessary or duplicative paperwork for those program participants while ensuring that proper accountability and program integrity are maintained.
 (2)RepresentationThe advisory committee under this subsection shall include 1 representative from each of the following (within the meaning of the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), as applicable):
 (A)Public and private nonprofit organizations. (B)Home-based day care providers.
 (C)Head Start centers. (D)For-profit proprietary organizations.
 (E)Shelters for homeless families. (F)Adult day care centers.
 (G)State agencies. (H)Sponsor organizations that provide administrative support to multiple providers.
 (3)ConsiderationsIn developing the recommendations under this subsection, the advisory committee shall take into consideration, as appropriate—
 (A)any existing information, recommendations, and reports from the paperwork reduction work group convened by the Food and Nutrition Service in response to section 119(i) of the Child Nutrition and WIC Reauthorization Act of 2004 (42 U.S.C. 1766 note; 118 Stat. 755); and
 (B)the use of technology for electronic recordkeeping. (4)Secretarial action (A)Guidance or regulations (i)IssuanceNot later than 1 year after the date of enactment of this Act, the Secretary shall issue guidance or regulations, as appropriate, based on the recommendations of the advisory committee under paragraph (1) regarding streamlined and consolidated paperwork and recordkeeping requirements, including reducing the burden for applications, monitoring and auditing requirements, and any other areas recommended by the advisory committee.
 (ii)ImplementationNot later than 2 years after the date of enactment of this Act, the Secretary shall implement any changes resulting from the guidance or regulations described in clause (i).
 (B)ReportAfter issuing any guidance or regulations under subparagraph (A), the Secretary shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Education and the Workforce of the House of Representatives a report describing any recommendations for legislative changes to strengthen and streamline the application and monitoring process and reduce administrative burden on grantees, participants, local and State governments, and the Federal Government.
 110.Pilot projectsSection 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended—
 (1)by striking subsection (g) and inserting the following:  (g)Access to local foods: farm to school program (1)DefinitionsIn this subsection:
 (A)Agricultural producerThe term agricultural producer means a farmer, rancher, or fisher (including a fisher of farm-raised fish). (B)Eligible schoolThe term eligible school means a school or institution that participates in—
 (i)a program under this Act, including the summer food service program for children under section 13 and the early care and afterschool portions of the child and adult care food program under section 17; or
 (ii)the school breakfast program established under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).
 (2)ProgramThe Secretary shall carry out a program to assist eligible schools, State and local agencies, Indian tribal organizations, agricultural producers or groups of agricultural producers, land-grant colleges and universities, and nonprofit entities through grants, technical assistance, and research to implement farm to school programs that improve access to local foods in eligible schools.
							(3)Grants
 (A)In generalThe Secretary shall award competitive grants under this subsection to be used for— (i)training and technical assistance;
 (ii)supporting operations; (iii)planning;
 (iv)purchasing equipment; (v)developing school gardens;
 (vi)implementing agricultural literacy and nutrition education; (vii)developing partnerships; and
 (viii)implementing farm to school programs. (B)Regional balanceIn making awards under this subsection, the Secretary shall, to the maximum extent practicable, ensure—
 (i)geographical diversity; and (ii)equitable treatment of urban, rural, and tribal communities.
									(C)Improved procurement and distribution
 (i)In generalIn awarding grants under this subsection, the Secretary shall seek to improve local food procurement and distribution options for agricultural producers and eligible schools.
 (ii)Aggregation, processing, transportation, and distributionIn advancing local food procurement options and other farm to school objectives, the Secretary may provide funding for projects that include innovative approaches to aggregation, processing, transportation, and distribution.
									(D)Awards
 (i)Maximum amountThe total amount provided to a grant recipient under this subsection shall not exceed $200,000. (ii)TermThe term of an award shall not exceed 3 years.
 (iii)Purpose and scopeIn carrying out this subsection, the Secretary shall seek to make awards of diverse amounts and duration so as to best match a variety of purposes, scopes, and needs of the project proposals.
									(4)Federal share
 (A)In generalThe Federal share of costs for a project funded through a grant awarded under this subsection shall not exceed 75 percent of the total cost of the project.
 (B)Federal matchingAs a condition of receiving a grant under this subsection, a grant recipient shall provide matching support in the form of cash or in-kind contributions, including facilities, equipment, or services provided by State and local governments, nonprofit organizations, and private sources.
								(5)Criteria for selection
 (A)In generalTo the maximum extent practicable, in providing assistance under this subsection, the Secretary shall give the highest priority to funding projects that—
 (i)make local food products available on the menu of the eligible school; (ii)serve a high proportion of children who are eligible for free or reduced price meals;
 (iii)incorporate experiential nutrition education activities in curriculum planning that encourage the participation of school children in farm- and garden-based agricultural education activities;
 (iv)demonstrate collaboration between eligible schools, nongovernmental and community-based organizations, agricultural producer groups, and other community partners;
 (v)include adequate and participatory evaluation plans; (vi)demonstrate the potential for long-term program sustainability;
 (vii)expand the selection of local commodities for eligible schools; (viii)implement nutrition education and agricultural literacy programming in addition to those activities provided under clause (iii); and
 (ix)meet any other criteria that the Secretary determines appropriate. (B)Tribal community projectsIn the case of projects serving tribal communities, the Secretary shall, to the maximum extent practicable, give highest priority to projects that best use products from tribal agricultural producers, as determined by the Secretary.
 (6)EvaluationAs a condition of receiving a grant under this subsection, each grant recipient shall agree to cooperate in an evaluation by the Secretary of the program carried out using grant funds.
							(7)Technical assistance and research
 (A)In generalThe Secretary shall provide technical assistance, research, and information to assist eligible schools, State and local agencies, Indian tribal organizations, agricultural producers or agricultural producer groups, and nonprofit entities—
 (i)to facilitate the coordination and sharing of information and resources in the Department of Agriculture that may be applicable to the farm to school program;
 (ii)to collect and share information on best practices; (iii)to disseminate research and data on existing farm to school programs and the potential for programs in underserved areas; and
 (iv)to increase awareness of, and participation in, farm to school programs among agricultural and aquaculture producers or agricultural producer groups, including beginning, veteran, and socially disadvantaged farmers and ranchers.
									(B)Review
 (i)In generalNot later than 1 year after the date of enactment of the Improving Child Nutrition Integrity and Access Act of 2016 and every 3 years thereafter, the Secretary shall review and submit to the Committee on Agriculture and the Committee on Education and the Workforce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes the progress that has been made in identifying and eliminating regulatory and other barriers related to developing farm to school programs.
 (ii)RequirementsIn preparing the report, the Secretary shall examine— (I)the direct and indirect regulatory compliance costs affecting the production and marketing of locally or regionally produced agricultural food products to school food programs; and
 (II)the barriers to local and regional market access for small-scale production. (8)Funding (A)In generalOn October 1, 2016, and each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this subsection $10,000,000, to remain available until expended.
 (B)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this subsection the funds transferred under subparagraph (A), without further appropriation.
 (C)AdministrationIn addition to other available funds, of the funds made available to the Secretary under subparagraph (A), not more than 5 percent may be used to pay administrative costs incurred by the Secretary in carrying out this subsection.
 (9)Authorization of appropriationsIn addition to the amounts made available under paragraph (8) and subject to the availability of appropriations provided in advance in an appropriations Act specifically for the purpose of carrying out this subsection, there is authorized to be appropriated to carry out this subsection $10,000,000 for each of fiscal years 2016 through 2021.; 
 (2)by striking subsections (h), (j), and (k); (3)by redesignating subsection (i) as subsection (h); and
 (4)in paragraph (5) of subsection (h) (as so redesignated), by striking 2011 through 2015 and inserting 2016 through 2020. 111.Fresh fruit and vegetable programSection 19 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769a) is amended—
 (1)by redesignating subsections (e) through (i) as subsections (f) through (j), respectively; (2)by inserting after subsection (d) the following:
					
						(e)Hardship exemption
 (1)In generalThe Secretary shall establish criteria and a process under which a State agency may grant a hardship exemption to allow schools seeking to participate in the program after the date of enactment of the Improving Child Nutrition Integrity and Access Act of 2016 to serve all forms of fruits and vegetables.
							(2)Hardship
 (A)In generalTo be eligible for an exemption under this subsection, a school shall demonstrate to the State agency that the school has—
 (i)limited access to quality fresh fruits and vegetables year-round; or (ii)limited space, cold storage, other facilities, or food service personnel necessary to store, prepare, or serve fresh fruits and vegetables.
 (B)CriteriaThe Secretary shall establish criteria for State agencies to use in determining whether a school meets the hardship parameters described in subparagraph (A).
								(3)Transition to fresh fruits and vegetables
 (A)In generalWhen applying for an exemption under this subsection, a school shall submit a transition plan to the State agency under which the school agrees to meet specific transition benchmarks as described in subparagraph (B).
 (B)BenchmarksFor a school that is granted an exemption under this subsection— (i)in the first year of participation in the program, up to 100 percent of the fruit and vegetable snacks served by the school may be frozen, dried, or canned fruits and vegetables;
 (ii)in the second year of participation in the program— (I)not more than 60 percent of the fruit and vegetable snacks served by the school may be frozen, dried, or canned fruits and vegetables; and
 (II)not less than 40 percent of the fruit and vegetable snacks served shall be fresh fruits and vegetables;
 (iii)in the third year of participation in the program— (I)not more than 20 percent of the fruit and vegetable snacks served by the school may be frozen, dried, or canned fruits and vegetables; and
 (II)not less than 80 percent of the fruit and vegetable snacks served shall be fresh fruits and vegetables; and
 (iv)in the fourth year of participation in the program and every year thereafter, 100 percent of the fruit and vegetable snacks served by the school shall be fresh fruits and vegetables.
									(C)Compliance
 (i)Benchmark measurementIn measuring compliance with the benchmarks described in subparagraph (B), the State agency shall evaluate the percentage of fruits and vegetables served in either form based on the total number of days that a snack is served.
 (ii)DocumentationA school that is granted an exemption under this subsection shall document compliance with the benchmarks described in subparagraph (B) through reporting, as determined by the Secretary.
 (D)Technical assistanceA State agency granting an exemption under this subsection shall provide technical assistance to the school receiving an exemption to assist the school with transitioning to serving fresh fruits and vegetables.
								(4)Administration
 (A)Schools not eligibleA State agency may not grant or maintain an exemption under this subsection to any school that— (i)is participating or has participated in the program before the date of enactment of the Improving Child Nutrition Integrity and Access Act of 2016 and is serving fresh fruits and vegetables;
 (ii)is granted an exemption but then fails to meet a transition benchmark as described in paragraph (3); or
 (iii)has been previously granted an exemption under this subsection. (B)Application selectionFor purposes of this subsection, in selecting applications for participation in the program, a State agency shall—
 (i)ensure that a school applying for an exemption under this subsection does not displace a school that is reapplying or participating in the program before the date of enactment of the Improving Child Nutrition Integrity and Access Act of 2016 and serving fresh fruits and vegetables;
 (ii)give priority to a school applying to participate in the program and serving fresh fruits and vegetables that has rates of free and reduced price meal participation that are equal to a school applying to participate and seeking an exemption under this subsection; and
 (iii)subject to clauses (i) and (ii), apply the priority described in subsection (d)(1)(B). (C)GuidanceNot later than 180 days after the date of enactment of the Improving Child Nutrition Integrity and Access Act of 2016, the Secretary shall issue guidance to implement this subsection, including the method for schools to use in documenting and reporting compliance with the transition benchmarks described in paragraph (3).
 (D)ReportNot later than January 1, 2019 and each year thereafter, the Secretary shall submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that evaluates the impacts of the exemption under this subsection, including the methods for schools to use in documenting and reporting compliance with the transition benchmarks described in paragraph (3).;
 (3)in subsection (c)(1), by striking subsection (i)(2) and inserting subsection (j)(2); and (4)in paragraph (3) of subsection (j) (as redesignated by paragraph (1)), by striking subsection (h) and inserting subsection (i).
 112.Training and technical assistanceSection 21 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769b–1) is amended— (1)by redesignating subsection (g) as subsection (i); and
 (2)by striking subsection (f) and inserting the following:  (f)Administrative training and technical assistance (1)Best practicesThe Secretary shall provide training and technical assistance material that is representative of the best management and administrative practices for administration of school meals authorized under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).
							(2)Support for school food authorities
 (A)School mealsThe Secretary shall provide technical assistance for school food authorities to promote meals that meet nutritional requirements and student acceptability.
 (B)CommunicationThe Secretary shall ensure that State agencies contact local educational agencies in the intervening years between the years in which audits or reviews are required under section 22(b).
 (3)CollaborationIn carrying out this subsection, the Secretary shall collaborate with— (A)State agencies;
 (B)local educational agencies; (C)school food authorities of varying sizes;
 (D)the food service management institute authorized under subsection (a)(2); and (E)other related entities, as determined by the Secretary.
								(g)Training and technical assistance grants
 (1)In generalThe Secretary shall award grants, on a competitive basis, to eligible entities described in paragraph (3) to develop and administer training and technical assistance for school food service personnel.
 (2)PurposeThe purpose of a grant awarded under paragraph (1) shall be— (A)to support school food service personnel in meeting nutrition standards under section 9(f)(5); and
 (B)to improve efficacy and efficiency of the school lunch program under this Act and the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).
 (3)EligibilityTo be eligible to receive a grant under this subsection, an entity shall meet eligibility criteria to be established by the Secretary, including—
 (A)demonstrated capacity to administer effective and cost-efficient training and technical assistance programming for school food service personnel; and
 (B)experience in— (i)training and technical assistance programming or applied research activities involving school food service administrators or directors; and
 (ii)developing relevant training tools or course materials, including curricula on school nutrition. (4)Administration (A)RequirementThe Secretary shall ensure that any training or technical assistance funded through a grant awarded under this subsection is—
 (i)conducted— (I)at 1 or more training sites located within a proximate geographical distance to a school, central kitchen, or other worksite; or
 (II)through an online application that does not require in-person attendance; and (ii)provided free or at minimal cost for school food service personnel.
 (B)Grantee assistanceTo the maximum extent practicable, the Secretary shall assist an entity receiving a grant under this subsection in disseminating any materials and tools created through funds provided by the grant.
 (C)OversightThe Secretary shall establish procedures— (i)to oversee the administration of training and technical assistance funded through grants awarded under this subsection; and
 (ii)to ensure that any activities funded through the grants are consistent with the goals and requirements of this Act.
 (5)ReportNot later than 18 months after the date of enactment of the Improving Child Nutrition Integrity and Access Act of 2016, and each year thereafter, the Secretary shall submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on the status of training and technical assistance funded under this subsection, including—
 (A)funding awarded; (B)project results; and
 (C)dissemination of any materials and tools. (6)Authorization of appropriations (A)In generalSubject to the availability of appropriations provided in advance in an appropriations Act specifically for the purpose of carrying out this subsection, there is authorized to be appropriated $5,000,000 to carry out this subsection for fiscal year 2016 and each subsequent fiscal year.
 (B)Technical assistanceThe Secretary may use not more than 5 percent of the amount made available under subparagraph (A) for each fiscal year to provide technical assistance.
								(h)Study
 (1)In generalThe Secretary shall conduct a study on the use of State administrative expense funds by State agencies, including—
 (A)the manner in which State administrative expense funds are being used effectively for school nutrition workforce training and technical assistance, with particular emphasis on—
 (i)training and technical assistance for the administration of school meals authorized under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.); and
 (ii)any related provisions, as determined by the Secretary; and (B)any factors that limit the ability of a State agency to use State administrative expense funds effectively.
 (2)Best practicesIn conducting the study under paragraph (1), the Secretary shall identify and document best practices from State agencies that are using State administrative expense funds to implement innovative, effective, and replicable policies, training, and technical assistance methods.
 (3)ReportNot later than 18 months after the date of enactment of the Improving Child Nutrition Integrity and Access Act of 2016, the Secretary shall submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes—
 (A)a summary of the study under paragraph (1), including any findings and recommendations made; and (B)a plan for disseminating the best practices identified pursuant to paragraph (2)..
 113.Compliance and accountabilitySection 22 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769c) is amended— (1)in subsection (a)—
 (A)by striking (1) In general.—There shall be and inserting There shall be; (B)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and indenting appropriately;
 (C)in paragraph (1) (as so redesignated), by striking and at the end; (D)in paragraph (2) (as so redesignated), by striking the period at the end and inserting ; and; and
 (E)by adding at the end the following:  (3)the Buy American requirement described in section 12(n).;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)in subparagraph (A), by striking nutritional and all that follows through paragraph (1) and inserting requirements described in subsection (a); and (ii)in subparagraph (C)(i), by striking 3-year cycle and inserting 5-year cycle; and
 (B)by striking paragraph (3) and inserting the following:  (3)Error reduction plans (A)In generalEach State agency shall work with the local educational agencies that have the highest national rates of certification errors to develop an error reduction plan and monitor implementation of the plan over the remainder of the review cycle.
 (B)Plan componentsEach error reduction plan may include— (i)specific measures that the local educational agency shall take to reduce certification errors, including—
 (I)improving the application; (II)using technology to minimize opportunities for error;
 (III)enhancing training and oversight of staff involved in the certification and verification process; (IV)conducting a preliminary review of denied applications to correct erroneous denials; and
 (V)for not more than 50 percent of the local educational agencies with error reduction plans, increasing the standard verification sample size to an amount that is not more than 50 percent more than the number of applications described in section 9(b)(3)(D)(i)(II)(aa);
 (ii)a timeline for the local educational agency to implement those measures within the review cycle; (iii)annual goals for reductions in certification errors; and
 (iv)technical assistance to be provided by the State agency. (C)State agency responsibilitiesEach State agency shall—
 (i)assist the local educational agencies identified under subparagraph (D) with developing an error reduction plan that complies with subparagraph (B);
 (ii)provide technical assistance as described in the error reduction plan under subparagraph (B)(iv); (iii)conduct annual reviews focused on the direct certification, application, certification, verification, meal counting, and meal claiming processes; and
 (iv)submit to the Secretary annually reports on the progress of local educational agencies with error reduction plans toward implementing the measures and achieving the goals identified under subparagraph (B).
									(D)Selection of local educational agencies
 (i)In generalEach State agency shall identify the local educational agencies that meet criteria determined by the Secretary to develop an error reduction plan.
									(ii)Limitations
 (I)Small agenciesSmall local educational agencies, as determined by the Secretary, shall make up not more than 1/2 of the selected agencies. (II)Small sample sizeLocal educational agencies with small sample sizes, as determined by the Secretary, shall be exempt from developing an error reduction plan under this paragraph.
 (iii)Assessment of certification errorIn selecting local educational agencies under this subparagraph, certification error shall be assessed based on a measure determined by the Secretary that, to the maximum extent practicable, applies to 10 percent of local educational agencies at any 1 time and considers—
 (I)the results of the reviews conducted under paragraph (1); and (II)the percentage of household applications verified under section 9(b)(3)(D)(i) that had the level of benefits changed as a result of information obtained during the verification process, excluding benefit terminations resulting from not obtaining information during household verification conducted under section 9(b)(3)(G).; and
 (3)in subsection (d), by striking 2015 and inserting 2020. 114.Repeal of State childhood hunger challenge grantsSection 24 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769e) is repealed.
 115.Duties of the Secretary relating to nonprocurement debarmentSection 25 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769f) is amended— (1)by redesignating subsection (g) as subsection (h); and
 (2)by inserting after subsection (f) the following:  (g)Fines (1)In generalIn a situation in which a contractor is found guilty in any criminal proceeding or found liable in any civil or administrative proceeding, of any activity described in paragraph (2), in connection with the supplying, providing, or selling of goods or services to any local agency in connection with a child nutrition program, the Secretary shall impose a civil penalty of not more than $100,000,000, as the Secretary determines to be appropriate, to be used by the Secretary to provide restitution to the program for harm done to the program.
 (2)Included activitiesThe activities referred to in paragraph (1) shall include— (A)an anticompetitive activity, including bid-rigging, price-fixing, the allocation of customers between competitors, or another violation of Federal or State antitrust laws;
 (B)fraud, bribery, theft, forgery, or embezzlement; (C)knowingly receiving stolen property;
 (D)making a false claim or statement; or (E)any other obstruction of justice.
 (3)Use of fundsAny funds collected under this subsection shall be credited to the child nutrition programs appropriations account for the fiscal year in which the collection occurs..
 116.Improvements to school lunch facilitiesThe Richard B. Russell National School Lunch Act is amended by inserting after section 26 (42 U.S.C. 1769g) the following:
				
					27.Improvements to school lunch facilities
 (a)DefinitionsIn this section: (1)Durable equipmentThe term durable equipment means durable food preparation, handling, cooking, serving, and storage equipment greater than $500 in value.
 (2)Eligible entityThe term eligible entity means— (A)a local educational agency or a school food authority administering or operating a school lunch program under this Act;
 (B)a tribal organization; or (C)a consortium that includes a local educational agency or school food authority described in subparagraph (A), a tribal organization, or both.
 (3)InfrastructureThe term infrastructure means a food storage facility, kitchen, food service facility, cafeteria, dining room, or food preparation facility.
 (4)Local educational agencyThe term local educational agency has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (5)School food authorityThe term school food authority has the meaning given the term in section 210.2 of title 7, Code of Federal Regulations (or a successor regulation).
 (6)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
							(b)Loan guarantees
 (1)AuthorityThe Secretary shall issue a loan guarantee to an eligible lender for purposes of financing the construction, remodeling, or expansion of infrastructure or the purchase of durable equipment that will assist the eligible entity in providing healthy meals through the school lunch program authorized under this Act.
 (2)PreferenceIn issuing a loan guarantee under this subsection, the Secretary shall give a preference to an eligible entity that, as compared with other eligible entities seeking a loan guarantee under this subsection, demonstrates substantial or disproportionate—
 (A)need for infrastructure improvement or durable equipment; or (B)impairment in durable equipment.
 (3)OversightThe Secretary, acting through the Under Secretary for Rural Development, shall establish procedures to oversee any project or purchase for which a loan guarantee is issued under this subsection.
 (4)Guarantee amountA loan guarantee issued under this subsection may not guarantee more than 80 percent of the principal amount of the loan.
							(5)Fees and costs
 (A)In generalThe Secretary shall establish fees for loan guarantees under this subsection that are, to the maximum extent practicable, equal to all costs of the loan guarantees as determined under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et. seq.), as determined by the Secretary.
 (B)Fee shortfallTo the extent that the Secretary determines that fees described in subparagraph (A) are not sufficient to pay for all of the costs for the loan guarantees pursuant to the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et. seq.), the Secretary may use funds described in paragraph (6) to pay for the costs of loan guarantees not paid for by the fees.
 (6)FundingSubject to the availability of appropriations provided in advance in an appropriations Act specifically for the purpose of carrying out this subsection, there is authorized to be appropriated $5,000,000 for fiscal year 2016 and each fiscal year thereafter.
							(c)Grants
 (1)AuthorityBeginning in fiscal year 2016 and subject to the availability of appropriations provided in advance in an appropriations Act specifically for the purpose of carrying out this subsection, the Secretary shall make grants, on a competitive basis, to eligible entities for the purchase of durable equipment and infrastructure needed to serve healthier meals and improve food safety.
 (2)PriorityIn awarding grants under this subsection, the Secretary shall give priority to eligible entities that—
 (A)are located in States that have enacted comparable statutory grant funding mechanisms or that have otherwise appropriated funds for the purpose described in paragraph (1); and
 (B)have identified and are reasonably expected to meet an unmet local or community need— (i)through a public-private partnership or partnership with a food pantry or other low-income assistance agency; or
 (ii)by allowing related community organizations to use kitchen or cafeteria space. (3)Federal share (A)In generalThe Federal share of costs for assistance funded through a grant awarded under this subsection shall not exceed 80 percent of the total cost of the durable equipment or infrastructure.
 (B)MatchingTo receive a grant under this subsection, an eligible entity shall provide matching support in the form of cash or in-kind contributions.
 (C)WaiverThe Secretary may waive or vary the requirements of subparagraphs (A) and (B) if the Secretary determines that undue hardship or effective exclusion from participation would otherwise result.
								(4)Authorization of appropriations
 (A)In generalThere is authorized to be appropriated $30,000,000 to carry out this subsection for fiscal year 2016 and each fiscal year thereafter.
 (B)LimitThe Secretary may use not more than 5 percent of the funds made available under subparagraph (A) to provide technical assistance.
								(d)Salad bars
 (1)In generalNot later than 90 days after the date of enactment of the Improving Child Nutrition Integrity and Access Act of 2016, the Secretary shall review or revise any guidance in existence on that date of enactment so as to ensure that school food authorities have flexibility in the establishment and implementation of salad bars.
 (2)PlanningThe Secretary shall develop and implement a plan to encourage the use of salad bars in schools participating in the school lunch program authorized under this Act.
 (3)Training and technical assistanceIn carrying out the plan described in paragraph (2), the Secretary shall provide training and technical assistance to eligible entities to assist in establishing salad bars in schools.
 (e)ReportNot later than 1 year after the date on which funds are made available to carry out this section, and annually thereafter, the Secretary shall submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes—
 (1)the implementation of this section; and (2)the impact the purchase of new equipment is having on the ability of school food authorities to meet the purposes of the school lunch program authorized under this Act..
			IISchool breakfast program
 201.Special milk program authorizationSection 3(a)(7) of the Child Nutrition Act of 1966 (42 U.S.C. 1772(a)(7)) is amended by striking on an annual basis each and inserting annually by February 15 for the upcoming.
 202.Nutritional and other program requirementsSection 4(e)(1)(B) of the Child Nutrition Act of 1966 (42 U.S.C. 1773(e)(1)(B)) is amended by striking , including technical and all that follows through established under this section,.
 203.State administrative expensesSection 7 of the Child Nutrition Act of 1966 (42 U.S.C. 1776) is amended— (1)in subsection (a)—
 (A)in paragraph (3), in the second sentence, by striking except as provided in paragraph (5); (B)by striking paragraph (5); and
 (C)by redesignating paragraphs (6) through (9) as paragraphs (5) through (8), respectively; (2)in subsection (b)—
 (A)by striking expenses, for administrative and inserting the following: “expenses, for—  (1)administrative;
 (B)by striking for support and all that follows through for staff and inserting the following:  (2)support services;
 (3)office equipment; (4)State-operated purchasing programs; and
 (5)staff; (3)in subsection (e)(2), by adding at the end the following:
					
						(C)State administrative expenses formula
 (i)StudyThe Secretary shall conduct a study to evaluate the effectiveness of the amount and allocation of State administrative expenses determined pursuant to the formula established under this subsection.
 (ii)Report to CongressNot later than September 30, 2019, the Secretary shall submit to the appropriate committees of Congress a report describing the results of the study under clause (i).;
 (4)in subsection (g)(2)(B)— (A)in clause (iii), by striking subclause (I) and inserting the following:
						
 (I)basic nutrition education, and the knowledge and skills needed for local food service personnel to perform their duties more effectively, including—
 (aa)cooking from scratch using raw, unprocessed, or minimally processed ingredients; (bb)using software programs including nutrient analysis and point of sale programs;
 (cc)marketing of school meal programs to increase participation and satisfaction; (dd)incorporating farm-to-school programs in the State into the school meal programs; and
 (ee)planning and preparing meals that meet meal pattern requirements for the school meal programs;; and (B)by adding at the end the following:
						
 (iv)Availability and form of trainingTo the maximum extent practicable, a training program carried out under this subparagraph shall— (I)be provided at no cost to local food service personnel;
 (II)be scheduled— (aa)during regular, paid working hours; or
 (bb)if scheduled outside of regular, paid working hours, at a time that is minimally disruptive to the local food service personnel; and
 (III)incorporate hands on training techniques; (v)Relationship to other lawsNothing in this subparagraph supersedes or otherwise modifies any Federal, State, or local law or legal obligation governing the relationship between an employee and employer.;
 (5)in subsection (i)— (A)in paragraph (3)—
 (i)in subparagraph (A), by inserting and for the purposes described in section 749(h) of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2010 (Public Law 111–80; 123 Stat. 2133) before the period at the end; and
 (ii)by adding at the end the following:  (C)RequirementThe Secretary shall ensure that any technology or information management system purchased or developed by a State using funds received under subparagraph (A) is compatible with systems already being used by local educational agencies, school food authorities, and schools in that State.
								(D)Report
 (i)In generalNot later than 180 days after the date of enactment of this subparagraph, the Secretary shall submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes ways in which the Secretary is improving the rate of direct certification of children in households participating in the program established pursuant to section 4(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b)).
 (ii)RequirementsThe report described in clause (i) shall include ways in which the Secretary uses technology or information management systems to provide assistance to tribal organizations administering the food distribution program on Indian reservations.; and
 (B)in paragraph (4), by striking 2015 and inserting 2020; (6)in subsection (j), by striking 2015 and inserting 2020;
 (7)by redesignating subsection (j) as subsection (k); and (8)by inserting after subsection (i) the following:
					
						(j)Centralized exchange network
 (1)EstablishmentThe Secretary shall establish a centralized exchange network to facilitate State exchange of information and best practices, for programs authorized under this Act or the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).
 (2)Network topicsState exchanges of information and best practices described in paragraph (1) may include research methods and data related to—
 (A)improved efficiency in the delivery of benefits; (B)improved compliance in the programs; and
 (C)reduction of fraud, waste, and abuse in the programs.. 204.Special supplemental nutrition program for women, infants, and children (a)In generalSection 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786) is amended—
 (1)in subsection (a), in the second sentence, by striking breastfeeding promotion and inserting breastfeeding counseling, promotion,; (2)in subsection (b)(14), by striking the paragraph designation and all that follows through means those foods and inserting the following:
						
 (14)Supplemental foodThe term supplemental food means any food;  (3)in subsection (d)—
 (A)in paragraph (2)— (i)in subparagraph (B)—
 (I)in the matter preceding clause (i), by striking may choose to and inserting shall; (II)in clause (i)(II), by striking and at the end;
 (III)in clause (ii)— (aa)by striking section 405 of title 37 and inserting section 475 of title 37; and
 (bb)by striking the period at the end and inserting ; and; and (IV)by adding at the end the following:
									
 (iii)any basic allowance for subsistence provided under section 402 of title 37, United States Code, to a member of a uniformed service.; and
 (ii)by adding at the end the following:  (E)Child support paymentsFor the purpose of determining income eligibility under this section, a State agency shall exclude from income any child support payment for an applicant who is legally obligated to pay child support for any noncustodial child, as determined by the Secretary.; and
 (B)in paragraph (3)— (i)in subparagraph (A)—
 (I)in clause (iii)— (aa)by striking A State and inserting the following:
										
 (I)In generalA State; and (bb)by adding at the end the following:
										
											(II)5-year-old children
 (aa)In generalA State may elect to certify participant children who have had their fifth birthday but have not yet attained their sixth birthday, during a period that ends on the earlier of—
 (AA)the sixth birthday of the children; or (BB)when the children attend full day kindergarten.
 (bb)RequirementsEach State that elects to certify children under item (aa) shall— (AA)ensure that participant children receive required health and nutrition assessments; and
 (BB)establish a system to determine when a participant child attends full day kindergarten.; and (II)by adding at the end the following:
									
 (iv)InfantsA State may elect to certify infants for a period of not more than 2 years, subject to the conditions that—
 (I)the State shall ensure that the participant infants receive all required health and nutrition assessments; and
 (II)the local agency shall have at least 1 contact with each certified household every 12 months to confirm income eligibility.; and
 (ii)by adding at the end the following:  (G)Data exchange standards for improved interoperability (i)DesignationThe Secretary, in consultation with an interagency work group established by the Office of Management and Budget, and taking into consideration State government perspectives, shall designate data exchange standards to govern, under this Act—
 (I)necessary categories of information that State agencies in a State operating related programs are required under applicable law to electronically exchange with another State agency; and
 (II)Federal reporting and data exchange required under applicable law. (ii)RequirementsThe data exchange standards required by clause (i) shall, to the maximum extent practicable—
 (I)incorporate a widely accepted, nonproprietary, searchable, computer-readable format; (II)contain interoperable standards developed and maintained by intergovernmental partnerships, such as the National Information Exchange Model;
 (III)incorporate interoperable standards developed and maintained by Federal entities with authority regarding contracting and financial assistance;
 (IV)be consistent with, and implement, applicable accounting principles; (V)be implemented in a manner that—
 (aa)is cost-effective; and (bb)improves program efficiency and effectiveness; and
 (VI)be capable of being continually upgraded as necessary. (iii)Effect of subparagraphNothing in this subparagraph requires any change to an existing data exchange standard for Federal reporting that is determined to be effective and efficient.
										(iv)Implementation
 (I)In generalNot later than 2 years after the date of enactment of this subparagraph, the Secretary shall issue a proposed rule to implement this subparagraph.
 (II)RequirementsThe proposed rule under this clause shall— (aa)identify all federally required data exchanges;
 (bb)include specification and timing for the exchanges to be standardized; (cc)address the factors used in determining whether and when to standardize data exchanges;
 (dd)specify State implementation options; and (ee)describe future milestones.;
 (4)in subsection (e)— (A)by striking the subsection designation and all that follows through The State agency shall in the first sentence of paragraph (1) and inserting the following:
							
								(e)Nutrition and drug abuse education
									(1)Education
 (A)In generalA State agency shall; (B)in paragraph (1) (as amended by subparagraph (A)), by adding at the end the following:
							
								(B)Disposal of certain infant formula
 (i)In generalThe State agency, in conjunction with the Food and Drug Administration, shall ensure that all participants in the program receiving infant formula under this section (including parents or caretakers of infant participants in the program) are provided education regarding proper disposal of unused or excess infant formula purchased with WIC food instruments.
 (ii)InclusionsThe education under this subparagraph shall include information regarding—
 (I)the safety hazards of purchasing infant formula outside normal commercial channels; and
 (II)the penalties associated with the gifting, trading, sale, or resale of infant formula or other supplemental foods purchased with WIC food instruments, in accordance with subsection (o).; and
 (C)by striking paragraph (3) and inserting the following:  (3)Nutrition education materials (A)In generalThe Secretary, after submitting proposed nutrition education materials to the Secretary of Health and Human Services for comment, shall issue the materials for use in the program under this section.
 (B)Sharing of materials with child and adult care food programA State agency may allow the local agencies or clinics operating under the State agency to share nutrition educational materials with institutions participating in the child and adult care food program established under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) at no cost to that program, if a written materials-sharing agreement exists between the relevant agencies.;
 (5)in subsection (f)— (A)by striking (f)(1)(A) Each State agency and all that follows through the end of paragraph (1)(A) and inserting the following:
							
								(f)Plan of operation and administration by State agency
									(1)Requirements
										(A)Submission
 (i)In generalEach State agency shall submit to the Secretary a plan of operation and administration of the program authorized under this section.
 (ii)DeadlinesEach State agency shall submit— (I)an initial plan not later than such date as is specified by the Secretary; and
 (II)a subsequent plan every 3 years thereafter or whenever the State agency seeks approval of a substantive change to the plan.;
 (B)in paragraph (1)— (i)in subparagraph (B), by striking plan submitted for and inserting plan submitted covering; and
 (ii)in subparagraph (C)— (I)in clause (x), by striking and at the end;
 (II)by redesignating clause (xi) as clause (xiii); and (III)by inserting after clause (x) the following:
									
 (xi)a plan to allow for the substitution of products approved for redemption with benefits in times of emergency and disaster;
 (xii)a plan detailing the methods to be used by all local agencies to ensure compliance with subsection (d)(2); and;
 (C)in paragraph (5)— (i)by striking (5) State and local and inserting the following:
								
									(5)Accounts, records, and review
 (A)In generalState and local; and (ii)by adding at the end the following:
								
 (B)ReviewThe Secretary shall periodically review State and local agency compliance with the approved plan of operation and administration of the applicable State.;
 (D)in paragraph (10)— (i)by striking (10) The Secretary and inserting the following:
								
									(10)Standards for administration
 (A)In generalThe Secretary; and (ii)by adding at the end the following:
								
									(B)Notification
 (i)In generalIf a State agency determines there is a need to temporarily halt approving new vendors to address deficiencies or changes in program administration, the State agency shall notify the Secretary not later than 45 days prior to the implementation date.
 (ii)RequirementsNotification under clause (i) shall include— (I)a justification for the moratorium;
 (II)a timeframe under which the moratorium will be issued, including any renewal or lifting of the moratorium;
 (III)a process to approve vendors needed for participant access (as defined by the State agency) to supplemental foods.; and
 (E)in paragraph (11)— (i)in subparagraph (C)(ii), by striking and cultural eating patterns and inserting cultural eating patterns, commercial availability, and participant demand; and
 (ii)by adding at the end the following:  (D)Cash value vouchersIn adjusting cash value vouchers annually for food cost inflation in the food package under this paragraph, the Secretary shall round to the nearest dollar increment.;
 (6)in subsection (g)(1)(A), by striking 2015 and inserting 2020; (7)in subsection (h)—
 (A)in paragraph (8)(A)— (i)in clause (vi)—
 (I)by striking Effective beginning and inserting the following:  (I)In generalEffective beginning; and
 (II)by adding at the end the following:  (II)Infant formulaEffective beginning on the date of enactment of this subclause, a State agency that has fully implemented electronic benefits transfer systems throughout the State shall have in effect a system to ensure that infant formula rebate invoices, under competitive bidding, provide an actual count of the number of units sold to participants in the program under this section.; and
 (ii)by adding at the end the following:  (xi)Contract durationThe contracts awarded under clause (iii) shall specify that—
 (I)if the income eligibility limit under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) for pregnant women or infants is increased, which the Secretary determines will increase the demand for infant formula under the contract by a substantial amount, as determined by the Secretary, the contractor may terminate the existing contract effective on the later of—
 (aa)the date that is 1 year after the date on which the State decision to increase the eligibility limit by amending the State plan is made by—
 (AA)adopting State legislation; (BB)issuing a State executive order or administrative rule; or
 (CC)any other applicable State process, as determined by the Secretary; and
 (bb)the first day of the month during which the increase takes effect; and (II)if a contractor elects to terminate a contract pursuant to subclause (I), the contractor shall notify the State agency by not later than the date that is 1 year before the proposed date of termination.;
 (B)in paragraph (9)— (i)in subparagraph (B)—
 (I)in clause (i)— (aa)in subclause (I), by striking and at the end; and
 (bb)by adding at the end the following:  (III)limit the total term of any contract (including any extension or renewal period) to a maximum of 5 years, and require that any additional extensions shall be approved only on mutual consent of the contractor and the State agency;
 (IV)agree to provide, by not later than 180 days before exercising any termination for convenience clause, a written notice to each contractor;
 (V)agree— (aa)to receive an annual audit of infant formula rebate invoices by a contractor; and
 (bb)to provide to each contractor accurate monthly redemption files; and
 (VI)agree, in evaluating bids, not to provide any State preference based on the connection the bidder has to a State;;
 (II)in clause (iii), by striking and at the end; (III)in clause (iv)—
 (aa)by striking 30 and inserting 45; and (bb)by striking the period at the end and inserting a semicolon;
 (IV)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively; (V)by inserting after clause (ii) the following:
									
 (iii)for any State agency that has fully implemented electronic benefits transfer systems throughout the State, have a system to ensure that rebate invoices under competitive bidding provide an actual count of the number of units sold to participants in the program under this section;; and
 (VI)by adding at the end the following:  (vi)provide an opportunity to negotiate the amount of funds to be returned to the contractor by the State agency, and the method of return, on determining and verifying that rebates were paid on any food, including infant formula, sold under fraudulent means;
 (vii)open bids and enter into a contract under paragraph (8)(A)(iii) only after making a reasonable effort to confirm in writing, via email or other means, that the manufacturers on the list the State agency maintains under paragraph (8)(A)(ix) received the initial request for proposals or other bid solicitation document by not later than the date that is 45 days before the date on which the bids are due;
 (viii)agree to provide to contractors supporting documentation for monthly invoices, subject to the participant and vendor confidentiality protections under program rules; and
 (ix)not later than the date that is 90 days after the date for opening bids, submit to the Secretary a copy of the bid solicitation and any other contract documents.; and
 (ii)by adding at the end the following:  (D)Certain food for infantsBefore any State agency enters into a contract for infant fruits, vegetables, or meat under a competitive bidding system, the State agency shall—
 (i)consider— (I)the impact of the contract on—
 (aa)participation or redemption rates; (bb)costs to the State agency for infant fruits, vegetables, or meat, including product, administrative, and procurement costs; and
 (cc)the ability of the State agency— (AA)to achieve the purpose described in subsection (a);
 (BB)to provide infants with a variety of developmentally appropriate infant fruits, vegetables, or meat; and
 (CC)to serve the nutritional needs of program participants; (II)whether the contract is compatible with—
 (aa)the management information and food instrument system of the State agency; and (bb)the capacity of the manufacturer to meet technical specifications; and
 (ii)provide to the Secretary a written explanation of how the considerations described in clause (i) affected the decision of the State agency to enter into the contract.;
 (C)in paragraph (10)(A), by striking 2015 and inserting 2020; (D)by striking paragraph (11) and inserting the following:
							
								(11)Vendor management
									(A)Cost containment
										(i)Peer groups
 (I)In generalThe State agency shall— (aa)establish a vendor peer group system;
 (bb)in accordance with clauses (ii) and (iii), establish competitive price criteria and allowable reimbursement levels for each vendor peer group; and
 (cc)if the State agency elects to authorize any types of vendors described in clause (iv)(II)(aa)— (AA)distinguish between vendors described in clause (iv)(II)(aa) and other vendors by establishing separate peer groups for vendors described in clause (iv)(II)(aa) or by establishing distinct competitive price criteria and allowable reimbursement levels for vendors described in clause (iv)(II)(aa) within a peer group that contains both vendors described in clause (iv)(II)(aa) and other vendors; and
 (BB)establish competitive price criteria and allowable reimbursement levels that comply with clauses (ii) and (iii), respectively, and that do not result in higher food costs if program participants redeem supplemental food vouchers at vendors described in clause (iv)(II)(aa) rather than at vendors other than vendors described in clause (iv)(II)(aa).
 (II)ExemptionsThe Secretary may exempt from the requirements of subclause (I)— (aa)a State agency that elects not to authorize any types of vendors described in clause (iv)(II)(aa) and that demonstrates to the Secretary that—
 (AA)compliance with subclause (I) would be inconsistent with efficient and effective operation of the program administered by the State under this section; or
 (BB)an alternative cost-containment system would be as effective as a vendor peer group system; or (bb)a State agency—
 (AA)in which the sale of supplemental foods that are obtained with food instruments from vendors described in clause (iv)(II)(aa) constituted less than 5 percent of total sales of supplemental foods that were obtained with food instruments in the State in the year preceding a year in which the exemption is effective; and
 (BB)that demonstrates to the Secretary that an alternative cost-containment system would be as effective as the vendor peer group system and would not result in higher food costs if program participants redeem supplemental food vouchers at vendors described in clause (iv)(II)(aa) rather than at vendors other than vendors described in clause (iv)(II)(aa).
													(ii)Competitive pricing
 (I)In generalThe State agency shall establish competitive price criteria for each peer group for the selection of vendors for participation in the program that—
 (aa)ensure that the retail prices charged by vendor applicants for the program are competitive with the prices charged by other vendors; and
 (bb)consider— (AA)the shelf prices of the vendor for all buyers; or
 (BB)the prices that the vendor bid for supplemental foods, which shall not exceed the shelf prices of the vendor for all buyers.
 (II)Participant accessIn establishing competitive price criteria, the State agency shall consider participant access by geographical area.
 (III)Subsequent price increasesThe State agency shall establish procedures to ensure that a retail store selected for participation in the program does not, subsequent to selection, increase prices to levels that would make the store ineligible for selection to participate in the program.
											(iii)Allowable reimbursement levels
 (I)In generalThe State agency shall establish allowable reimbursement levels for supplemental foods for each vendor peer group that ensure that—
 (aa)payments to vendors in the vendor peer group reflect competitive retail prices; and (bb)the State agency does not reimburse a vendor for supplemental foods at a level that would make the vendor ineligible for authorization under the criteria established under clause (ii).
 (II)Price fluctuationsThe allowable reimbursement levels may include a factor to reflect fluctuations in wholesale prices.
 (III)Participant accessIn establishing allowable reimbursement levels, the State agency shall consider participant access in a geographical area.
 (iv)ExemptionsThe State agency may exempt from competitive price criteria and allowable reimbursement levels established under this subparagraph—
 (I)pharmacy vendors that supply only exempt infant formula or medical foods that are eligible under the program; and
 (II)vendors— (aa)(AA)for which more than 50 percent of the annual revenue of the vendor from the sale of food items consists of revenue from the sale of supplemental foods that are obtained with food instruments; or
 (BB)who are new applicants likely to meet the criteria of subitem (AA) under criteria approved by the Secretary; and
 (bb)that are nonprofit. (v)Cost neutrality (I)In generalIf a State agency elects to authorize any types of vendors described in clause (iv)(II)(aa), the State agency shall demonstrate to the Secretary, and the Secretary shall certify, that the competitive price criteria and allowable reimbursement levels established under this paragraph for vendors described in clause (iv)(II)(aa) do not result in average payments per voucher to vendors described in clause (iv)(II)(aa) that are higher than average payments per voucher to comparable vendors other than vendors described in clause (iv)(II)(aa).
 (II)RequirementEffective on the date that is 120 days after the date of enactment of this subclause, in calculating the allowable reimbursement levels established under this paragraph for vendors described in clause (iv)(II)(aa), a State agency that does not use electronic benefit transfer shall exclude food instruments not fully redeemed, based on a calculation of the minimum full redemption value for each food instrument type or food item, by individual vendor.
 (vi)Limitation on private rights of actionNothing in this paragraph creates a private right of action. (vii)Limitation regarding food costsNothing in this subparagraph compels a State agency to achieve lower food costs if program participants redeem supplemental food vouchers at vendors described in clause (iv)(II)(aa) rather than at vendors other than vendors described in clause (iv)(II)(aa).
 (viii)ImplementationA State agency shall comply with this subparagraph not later than 18 months after the date of enactment of this clause.
										(B)Application review
										(i)Review and regulations
 (I)In generalNot later than 180 days after the date of enactment of the Improving Child Nutrition Integrity and Access Act of 2016, the Secretary shall review the current processes used by State agencies to approve vendors for the program authorized under this section.
 (II)ObjectiveIn conducting the review described in subclause (I), the Secretary shall examine ways to reduce duplication in site visit requirements and application paperwork while preserving the unique aspects of vendor participation in the program authorized under this section.
 (III)RegulationsNot later than 180 days after completing the review described in subclause (I), the Secretary shall update regulations as necessary to revise the current application process—
 (aa)to coordinate vendor authorization, where applicable, for the program authorized under this section and the supplemental nutrition assistance program authorized under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); and
 (bb)to consolidate, to the maximum extent practicable— (AA)applications to reduce duplicative reporting of information; and
 (BB)on-site review requirements. (ii)Selection criteria (I)In generalSubject to subclause (II), each State agency shall establish a requirement that, prior to authorization or reauthorization for purposes of the program authorized under this section, a vendor shall be an authorized retailer under the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).
 (II)Certain vendorsA State agency shall have discretion regarding whether subclause (I) shall apply to a vendor described in subparagraph (A)(iv)(II)(aa)(AA) that sells only WIC-eligible foods (as defined by the State agency).
 (III)TimingA State agency shall permit a vendor to apply simultaneously for approval to participate in the program authorized under this section and the supplemental nutrition assistance program authorized under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).;
 (E)in paragraph (12)— (i)in subparagraph (A)(i), by striking food delivery system that provides and inserting method to deliver; and
 (ii)by adding at the end the following:  (H)RegulationsAs State agencies transition to electronic benefit transfer for the program, the Secretary shall update regulations to account for the fact that State agencies—
 (i)are receiving transaction pricing more frequently than twice a year from vendors; and (ii)should adjust vendor reimbursement levels more frequently to reflect program food price changes in the marketplace.
										(I)Authorization of appropriations
 (i)In generalThere is authorized to be appropriated to carry out this paragraph $25,000,000 for each of fiscal years 2016 through 2020.
 (ii)UseThe Secretary shall allocate the funds made available under this subparagraph to States for purposes of enhancing and accelerating the implementation of electronic benefit transfer systems.
 (J)Penalty for noncomplianceFor any State agency that fails to comply with subparagraph (B), including a State agency receiving an exemption under subparagraph (C), the Secretary shall—
 (i)withhold such amounts otherwise required to be allocated to the State agency for nutrition services and administration as the Secretary determines to be appropriate; and
 (ii)direct the amounts withheld for use by the State agency solely for achieving compliance with subparagraph (B).; and
 (F)in paragraph (13), by adding at the end the following:  (C)AccessThe Secretary shall make available on request the national universal product code database information to vendors approved for participation in the special supplemental food program established under this section.;
 (8)by striking subsection (k); (9)by redesignating subsections (l) through (q) as subsections (k) through (p), respectively;
 (10)in subsection (l)(9)(A) (as so redesignated), by striking 2015 and inserting 2020; (11)in subsection (o) (as so redesignated)—
 (A)in paragraphs (1) and (2)(B), by striking subsection (o)(1)(A) each place it appears and inserting subsection (n)(1)(A); (B)in paragraph (5)—
 (i)in subparagraph (C), by striking and at the end; (ii)in subparagraph (D), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (E)fifth, to reimburse any WIC infant formula manufacturer for any rebate provided to the State agency on WIC infant formula unlawfully trafficked under a provision of law described in paragraph (2), subject to the condition that the funds are recovered by the State.; and
 (C)by adding at the end the following:  (6)Notice of investigation (A)In generalFor any investigation into the trafficking of WIC infant formula pursuant to this subsection, to the maximum extent practicable, the Secretary shall provide notice of resolution of the disposition of an unlawful action resulting from the investigation to all contracted manufacturers of the trafficked infant formula.
 (B)EstimatesNot later than 90 days after the date on which notice is provided under subparagraph (A), the State shall submit to the contracted manufacturer an estimate of—
 (i)the number of units, if any, for which rebates may have been issued as a result of the violation; and
 (ii)the total dollar amount of the rebates.; and (12)by adding at the end the following:
						
							(q)State advisory councils and boards
 (1)In generalThe Secretary shall encourage any advisory council or board operated by a State agency to include adequate representation of all appropriate program stakeholders, including—
 (A)vendors approved for participation in the special supplemental food program established under this section;
 (B)program beneficiaries; (C)community representatives; and
 (D)representatives of organizations intended to reduce hunger and improve the health and well-being of program participants.
 (2)MeetingsThe Secretary shall encourage the meetings of an advisory council or board described in paragraph (1) to provide for—
 (A)participation by means other than in-person; and
 (B)public availability or dissemination of a description of— (i)the activities of the advisory council or board;
 (ii)the proceedings of the advisory council or board; and (iii)the meeting minutes of the advisory council or board.
										(r)Fraud and safety review
 (1)In generalNot later than 180 days after the date of enactment of this subsection, the Secretary shall review current guidance, regulations, and practices regarding fraud and safety for purposes of this section.
 (2)InclusionsThe review under paragraph (1) shall include a review of issues relating to— (A)excess and unused infant formula;
 (B)invoices pertaining to products subject to rebate; (C)the sale of infant formula by unauthorized entities; and
 (D)the purchase of infant formula from unauthorized entities.
 (3)UpdatesBased on the findings of the review under paragraph (1), the Secretary shall update current regulations and guidance and issue additional regulations and guidance, as necessary—
 (A)to minimize fraud; and
 (B)to ensure the safety of participants. (s)Cooperation with law enforcement agenciesNotwithstanding any other provision of law, State agencies and law enforcement agencies shall share WIC vendor information relating to investigations or prosecutions under the program under this section, as determined by the Secretary.
							(t)Pilot projects
 (1)In generalSubject to paragraph (2), the Secretary may conduct pilot projects to test alternative certification, food delivery procedures, service delivery methods, and mechanisms for providing additional food assistance under this section.
 (2)ProhibitionIn conducting pilot projects under paragraph (1), the Secretary may not waive or modify the application of program eligibility, supplemental foods, or cost containment requirements.
 (3)EvaluationThe Secretary shall evaluate each pilot project carried out under this subsection after the pilot project has been in operation for 3 years..
					(b)Review of adjunctive eligibility for WIC
 (1)DefinitionsIn this subsection: (A)Adjunctively eligibleThe term adjunctively eligible, with respect to an individual, means an individual who is eligible for WIC under section 17(d)(2)(A)(iii) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(d)(2)(A)(iii).
 (B)Comptroller GeneralThe term Comptroller General means the Comptroller General of the United States. (C)MedicaidThe term Medicaid means the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
 (D)Poverty lineThe term poverty line means the most recent annual Federal Poverty Income Guidelines published by the Department of Health and Human Services.
 (E)WICThe term WIC means the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786).
 (2)StudyThe Comptroller General shall conduct a study to examine the impact of adjunctive eligibility on WIC participation, including the administrative burden, number of participants in WIC, and other impacts on the participants.
					(3)Adjunctive eligibility and income of WIC participants
 (A)In generalIn conducting the study described in paragraph (2), the Comptroller General shall examine the extent to which individuals certified as adjunctively eligible to receive supplemental foods and services through WIC have incomes above 185 percent of the poverty line.
						(B)Data
 (i)Data collectionThe Comptroller General shall collect data to determine— (I)the total number of pregnant women, postpartum women, breastfeeding women, infants, and children participating in WIC;
 (II)an estimate of the share of individuals described in subclause (I) who are certified as adjunctively eligible; and
 (III)an estimate of the share of individuals described in subclause (II) for whom income (for purposes of Medicaid eligibility) is above 185 percent of the poverty line, above 250 percent of the poverty line, above 300 percent of the poverty line, and above any other demarcation thresholds as determined by the Comptroller General.
 (ii)SourcesThe Comptroller General shall collect the information described in clause (i) from— (I)for subclause (I) and (II) of that clause, WIC program data; and
 (II)for subclause (III) of that clause, a review of the income of a representative sample of WIC participants (for purposes of Medicaid eligibility) at the time of WIC certification.
 (iii)OtherThe estimate developed under clause (i)(III) shall be based on data collected in selected States in which the income eligibility limit for infants under 1 year of age for Medicaid is at or above 185 percent of the poverty line.
							(4)Use of income data to inform medicaid adjunctive eligibility determinations
 (A)In generalFollowing collection of the data described in paragraph (3), the Comptroller General shall assess the feasibility, benefits, and costs of requiring that WIC use an automated process to document that only applicants with income below a specified threshold may be certified as adjunctively eligible based solely on Medicaid receipt.
 (B)ScopeThe assessment described in subparagraph (A) shall include an evaluation of the capacity of the management information systems for both WIC and Medicaid, including the ability of the systems to exchange data.
 (C)WIC management information systemsThe Comptroller General shall assess— (i)which State agencies and tribal organizations operating WIC use management information systems with the capacity, via an automated process, for local WIC clinics to document—
 (I)income as a share of the poverty level for purposes of Medicaid eligibility; or (II)Medicaid enrollment and income below a specified level;
 (ii)the steps necessary to prepare all local WIC clinics to obtain and to access that income information as a part of the WIC application process as well as part of the associated costs of modifying WIC automated systems and training staff; and
 (iii)other information determined relevant by the Comptroller General, such as the impact of the identified steps on administrative costs, clinical services, and waiting times for appointments.
 (D)Medicaid management information systemsThe Comptroller General shall assess— (i)whether the mechanized claims processing and information retrieval systems of States under section 1903(a)(3)(A)(i) of the Social Security Act (42 U.S.C. 1396b(a)(3)(A)(i)) have the capacity to provide, at the time of WIC certification and via an automated process, data to an agency or tribal organization operating WIC regarding—
 (I)income as a share of the poverty level for purposes of Medicaid eligibility; or (II)whether a Medicaid recipient has income below a specified level;
 (ii)the steps necessary to ensure that mechanized claims processing and information retrieval systems in States for which the income eligibility limit for infants under 1 year of age under Medicaid is above 185 percent of the poverty line have the capacity to provide the information described in clause (i) to local WIC clinics for the purpose of documenting adjunctive eligibility under an option that would limit that eligibility to individuals with income below a specific threshold; and
 (iii)other information determined relevant by the Comptroller General and the Secretary of Health and Human Services, including the impact of the identified steps on administrative costs.
 (5)ReportNot later than 3 years after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing—
 (A)the data collected under paragraph (3); (B)the assessments made under paragraph (4); and
 (C)the feasibility, costs, benefits, and effects on participants of a new requirement that would only permit adjunctive eligibility for individuals with household income below a specified level.
 205.Team nutrition networkSection 19 of the Child Nutrition Act of 1966 (42 U.S.C. 1788) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)by inserting evidence-based before team nutrition messages; and
 (ii)by striking developed by the Secretary; (B)in paragraph (2), by inserting under this Act and the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) before the semicolon at the end;
 (C)in paragraph (4), by striking purposes; and and inserting the following: “purposes, including if appropriate—  (A)State and local nutrition education programs, health and wellness policies, nutrition education or curriculum content, and other State resources; and
 (B)Federal nutrition education efforts, including those programs under this Act and the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and; and
 (D)in paragraph (5)— (i)by striking helping children to maintain a healthy weight by; and
 (ii)by inserting in and out of school before the period at the end; (2)in subsection (b), by striking (b) and all that follows through In this section, the term and inserting the following:
					
 (b)DefinitionsIn this section: (1)Nutrition educationThe term nutrition education means the provision of individual or group learning opportunities and materials that emphasize the relationship among nutrition, physical activity, and health with a goal of improving long-term dietary and physical health and increasing food security.
 (2)Team nutrition networkThe term; (3)in subsection (c)—
 (A)by striking the subsection designation and heading and inserting the following:  (c)State network grants; and (B)by adding at the end the following:
						
 (4)AllocationSubject to the availability of funds for use in carrying out this subsection, the total amount of funds made available for a fiscal year for grants under this subsection shall be in an amount equal to not more than the sum of—
 (A)the product obtained by multiplying— (i)1/2 cent; by
 (ii)the number of lunches reimbursed through food service programs under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) during the second preceding fiscal year in schools, institutions, and service institutions that participate in the food service programs; and
 (B)the total value of funds received by the Secretary in support of this subsection from nongovernmental sources.
 (5)Requirements for State participationTo be eligible to receive a grant under this subsection, a State agency shall submit to the Secretary a plan that—
 (A)is subject to approval by the Secretary; and (B)is submitted at such time and in such manner, and contains such information, as the Secretary may require, including—
 (i)a description of the goals and proposed State plan for addressing the health and other consequences of children who are at risk of becoming overweight or obese;
 (ii)an analysis of the means by which the State agency will use and disseminate the team nutrition messages and material to children and, if appropriate, the families of the children;
 (iii)an explanation of the ways in which the State agency will use the funds from the grant— (I)to work toward the goals required under clause (i); and
 (II)to promote healthy eating and physical activity and fitness in schools throughout the State;
 (iv)a description of the ways in which the State team nutrition network messages and activities will be coordinated at the State level with other health promotion and education activities;
 (v)a description of the consultative process that the State agency employed in the development of the model nutrition and physical activity programs, including consultations with individuals and organizations with expertise in promoting public health, nutrition, or physical activity;
 (vi)a description of how the State agency will evaluate the effectiveness of each program developed by the State agency;
 (vii)an annual summary of the team nutrition network activities; (viii)a description of the ways in which the total school environment will support healthy eating and physical activity; and
 (ix)a description of how all communications to parents and legal guardians of students who are members of a household receiving information under the program shall be made—
 (I)in an understandable and uniform format; and (II)to the maximum extent practicable, in a language that parents and legal guardians can understand.
 (6)State coordinatorEach State that receives a grant under this subsection shall appoint a team nutrition network coordinator, who shall—
 (A)administer and coordinate the team nutrition network within and across schools, school food authorities, families, and other child nutrition program providers in the State; and
 (B)coordinate activities of the Secretary, acting through the Food and Nutrition Service, and State agencies responsible for other children's health, education, and wellness programs to implement a comprehensive, coordinated team nutrition network program and educational programming.
 (7)Authorized activitiesA State agency that receives a grant under this section may use funds from the grant— (A)to identify the programs and services available to meet the needs of children and youth in the State who are overweight, physically inactive, or otherwise suffering from nutrition-related deficiencies or disease conditions;
 (B)to implement model elementary and secondary education curricula using team nutrition network messages and material to create a comprehensive, coordinated nutrition and physical fitness awareness and obesity prevention program;
 (C)to implement pilot projects in schools to promote physical activity and to enhance the nutritional status of students;
 (D)to improve access to local foods through coordinating with farm to school grant activities that include the provision of nutrition education;
 (E)to implement State guidelines in health (including nutrition education and physical education guidelines) and to emphasize regular physical activity during school hours;
 (F)to establish healthy eating and lifestyle policies in schools; (G)to provide training and technical assistance to teachers and school food service professionals consistent with the purposes of this subsection; or
 (H)to collaborate with public and private organizations, including community-based organizations, State medical, pediatric, and dietetic associations, and public health groups, to develop and implement nutrition and physical education programs targeting lower-income children, ethnic minorities, and youth at a greater risk for obesity.;
 (4)by striking subsections (d) through (g) and (k); (5)by redesignating subsections (h) through (j) and (l) as subsections (d) through (f) and (g), respectively;
 (6)in subsection (d) (as so redesignated)— (A)in the subsection heading, by inserting education after nutrition; and
 (B)in paragraph (5)— (i)in subparagraph (A)—
 (I)in clause (i), by striking and at the end; and (II)by adding at the end the following:
								
 (iii)incorporate nutrition education into academic instruction (including science, English, and math), physical and health education, and afterschool programs, including athletics; and; and
 (ii)in subparagraph (B)— (I)by striking clause (iv);
 (II)in clause (vii), by striking a variety of healthy foods and all that follows through fruit bars and inserting a variety of healthy foods through new initiatives to creatively market such foods; (III)in clause (viii), by striking low-fat and nutrient dense and inserting healthy; and
 (IV)by redesignating clauses (v) through (ix) as clauses (iv) through (viii), respectively; (7)in subsection (e) (as so redesignated), by striking may provide for technical assistance and grants and inserting shall provide for technical assistance; and
 (8)by adding at the end the following:  (h)Review (1)StudyThe Secretary shall select, through a competitive process, and offer to enter into an agreement with an independent entity in the private sector that has recognized credentials and expertise in nutrition education—
 (A)to conduct a study on the effectiveness and level of coordination between nutrition education in the child nutrition programs and other programs implemented by the Federal Government that include nutrition education; and
 (B)to develop recommendations to encourage innovative partnerships and community initiatives to identify creative ways to deliver nutrition education in Federal nutrition assistance programs in order to enhance the impact of the programs.
 (2)Report to CongressNot later than 2 years after the date of enactment of the Improving Child Nutrition Integrity and Access Act of 2016, the Secretary shall submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes—
 (A)a summary of the study conducted under paragraph (1); (B)any findings and recommendations made as part of the study;
 (C)a plan for disseminating best practices for nutrition education delivery to State agencies; and (D)any policy recommendations, and corresponding legislative recommendations if needed, to maximize the coordination and effectiveness of Federal programs that include nutrition education..
				IIIMiscellaneous
			301.Reviews
				(a)Tribal foods
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall review— (A)the barriers to including tribally produced, traditional, and culturally appropriate foods in child nutrition programs (as defined in subparagraphs (A) through (E) of section 25(b)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769f(b)(1)) within all forms of tribal schools; and
 (B)the means of encouraging and assisting enhanced inclusion of foods described in subparagraph (A) in child nutrition programs.
 (2)ScopeIn carrying out the review described in paragraph (1), the Secretary shall— (A)survey and compile resources of the Department of Agriculture on the issue described in paragraph (1)(A);
 (B)clarify relevant Federal regulations governing schools and tribal producers, including regulations relating to procurement, reimbursement, and food safety;
 (C)involve all relevant agencies, including the Food and Nutrition Service and Office of Tribal Relations of the Department of Agriculture; and
 (D)submit to Congress a report describing the results of the review. (b)Use of program data (1)In generalThe Secretary, jointly with the Secretary of Education, shall—
 (A)review information regarding available alternative data sets for use in programs that are using free and reduced price meals data; and
 (B)determine the appropriateness of using such alternative data sets in place of free and reduced price meal program data by other programs to reduce the burden on local school food authorities.
 (2)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretaries shall submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes the results of the review and any recommendations of the Secretaries.
					(c)Crediting and labeling program
 (1)In generalThe Secretary shall review and update the system of crediting and the voluntary child nutrition labeling program used in administering—
 (A)the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and
 (B)the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).
 (2)ScopeThe review described in paragraph (1) shall include— (A)the treatment of food products within previously established food categories and new products that have entered the commercial marketplace since the system of crediting and the voluntary child nutrition labeling program were developed; and
 (B)the timeliness in which applications for labels under the voluntary child nutrition labeling program are reviewed and are granted or denied.
 (3)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes the results of the review and any recommendations of the Secretary.
 (d)Nutritional analysisThe Secretary shall— (1)review the practicability and feasibility of—
 (A)conducting a nutritional analysis, using publicly and commercially available nutritional information, of food products that are voluntarily submitted for use in child nutrition programs, outside of the reimbursable school meal; and
 (B)aggregating and making publicly available the information obtained through that nutritional analysis for use by school food authorities, food manufacturers, and other interested parties; and
 (2)if found practicable and feasible, proceed with the analysis, aggregation, and public availability. (e)Unlawful activity (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall review—
 (A)the number of instances and types of unlawful activity that have occurred in the past 3 years, including instances of fraud, bid-rigging, and any other anticompetitive activities carried out in connection with supplying, providing, or selling goods or services for a program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.); and
 (B)the practices and procedures currently used by the Department of Agriculture to prevent unlawful activity described in subparagraph (A).
 (2)Secretarial responseFollowing completion of the review described in paragraph (1), the Secretary shall respond, if appropriate, by taking action to reduce such unlawful activity, including—
 (A)revising any relevant guidance and regulations; (B)issuing fines authorized under subsection (g) of section 25 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769f) (as amended by section 115); and
 (C)submitting to the Committee on Education and the Workforce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate recommendations for any legislative changes needed to enhance program oversight.
 (3)ScopeThe actions described in paragraph (2) shall be designed to reduce— (A)anticompetitive activities, including bid-rigging, price-fixing, the allocation of customers between competitors, or other violation of Federal or State antitrust laws;
 (B)fraud, bribery, theft, forgery, or embezzlement; (C)knowingly receiving stolen property;
 (D)making a false claim or statement; or (E)any other obstruction of justice.
						(f)Review of existing research and recommendation for future program evaluation
 (1)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall collect and review any existing research and scientific literature that provides an assessment of the effects that the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) are having on reducing food insecurity and increasing positive health outcomes.
 (2)PurposeThe purpose of the review described in paragraph (1) shall be to evaluate the current state of credible information and accompanying data regarding the collective impact that the programs described in that paragraph are having on the food security and health of program participants.
 (3)ReportNot later than 60 days after completing the review described in paragraph (1), the Secretary shall submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate—
 (A)a report that describes the results of the review, including any gaps in research; and
 (B)after consulting with stakeholders, a recommendation for what legislative action and additional resources are necessary for a comprehensive evaluation of—
 (i)whether the programs described in paragraph (1) are reducing food insecurity and increasing positive health outcomes; and
 (ii)what research is needed to make policy recommendations that will enable the programs to better meet the stated purpose of the programs.
 (g)Lactation resourcesTo the extent practicable, the Secretary shall— (1)review the current use of certified lactation consultants in local agencies operating the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786); and
 (2)encourage the additional use of certified lactation consultants in local agencies wherever possible.
 (h)Infant formulaNot later than 180 days after the date of enactment of this Act, the Secretary shall— (1)review the current regulations regarding caloric density standards for infant formula made available in the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786); and
 (2)as appropriate, update the regulations based on the most recent scientific knowledge available. (i)Fluid milk (1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary shall incorporate into the review conducted under section 17(f)(11)(C) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(f)(11)(C)), an examination of criteria relating to fluid milk, in consideration of the most recent Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341).
 (2)RatesThe review shall include examination of the consumption and redemption rates since May 5, 2014. 302.Program delivery (a)Program administrationThe Secretary shall work with States participating in programs authorized under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) to encourage—
 (1)streamlining of program administration at the State level; (2)communication among State agencies administering the programs; and
 (3)coordination of administration of Federal benefits at the State level to ensure efficiency and improved access to participants.
 (b)School food authoritiesNothing in this Act, the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) precludes the ability of a State agency to approve an otherwise eligible and participating charter school or a group of charter schools as a school food authority.
				303.Product availability
 (a)In generalThe Secretary shall, to the extent practicable, make available lactose-free milk with an extended shelf life for use in the commodity distribution program authorized under section 14 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1762a).
 (b)Size and formThe milk described in subsection (a) shall, to the extent practicable, be made available in a size and form acceptable for and conducive to consumption by school-aged children.
 304.ProcurementIn administering the summer food service program for children established under section 13 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761) and the child and adult care food program established under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766), the Secretary shall ensure that—
 (1)service institutions participating in the programs have flexibility in determining the frequency of procurement and food items included in each solicitation; and
 (2)any procurement procedure implemented by a State agency is cost effective and efficient in meeting the relevant meal pattern requirements.
				305.School Nutrition Advisory Committee
 (a)EstablishmentNot later than 120 days after the date of enactment of this Act, the Secretary shall establish a School Nutrition Advisory Committee (referred to in this section as the Committee) to provide input in administration of the school lunch program authorized under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) (referred to in this section as child nutrition programs).
				(b)Membership
 (1)CompositionThe Committee shall include members appointed by the Secretary from each of the following stakeholder interests:
 (A)An organization that advocates for consumers on issues relating to health and nutrition. (B)An organization that conducts research and advocates on issues relating to child nutrition.
 (C)An organization that advocates for cardiac health. (D)A professional organization representing pediatricians.
 (E)A professional organization representing dietitians. (F)A trade association representing fruit and vegetable growers.
 (G)A coalition of large urban school food authorities. (H)2 representatives from State agencies that administer the child nutrition programs.
 (I)A professional organization representing school food service directors. (J)A professional organization representing school board members.
 (K)A council representing large school districts. (L)A professional association representing school administrators.
 (M)An entity that processes and manufactures meat products. (N)An entity that processes and manufactures dairy products.
 (O)An entity that processes and manufactures grain products. (P)An entity that assists suppliers and school food authorities in selling and obtaining food products.
 (Q)A school food authority located in each of the 7 regions established for activities of the Food and Nutrition Service, including—
 (i)3 representatives from districts located in rural areas; (ii)2 representatives from districts located in urban areas; and
 (iii)2 representatives from districts located in urban cluster areas, as defined by census tract data. (R)A council representing public officials who head departments of elementary and secondary education.
 (S)2 representatives from the technology sector. (2)TermsThe Secretary shall appoint members to serve on the Committee for staggered terms, each of 4 years duration.
					(c)Function
 (1)In generalThe Committee shall— (A)provide a venue for communication between stakeholders and the Department of Agriculture regarding child nutrition programs;
 (B)give insight into child nutrition program implementation; (C)review and make recommendations to the Secretary on proposed regulations, guidance, and policy development involving child nutrition programs; and
 (D)evaluate methods for program and administration improvement of child nutrition programs. (2)ReportThe Committee shall submit to the Secretary, the Committee on Education and the Workforce of the House of Representatives, and the Committee on Agriculture, Nutrition, and Forestry of the Senate, an annual report that describes the activities of the Committee during the previous year.
 (d)MeetingsThe Committee shall meet quarterly. (e)StaffingThe Secretary shall provide such personnel as may be required to assist the Committee in carrying out the duties of the Committee.
 (f)TerminationThe authority of the Committee shall terminate on September 30, 2025. 306.Paperwork reduction (a)In generalFor any program authorized under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), the Secretary shall—
 (1)periodically review regulations, guidance, and other requirements to evaluate the volume of information required to be reported to the Department of Agriculture by program participants; and
 (2)if appropriate, streamline or otherwise reduce any unnecessary or duplicative paperwork, reporting requirements, and other administrative burdens while maintaining program integrity.
 (b)ReportNot later than 3 years after the date of enactment of this Act, and every 3 years thereafter, the Secretary shall submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Agriculture, Nutrition. and Forestry of the Senate a report that describes any action the Secretary has taken under subsection (a) during the preceding 3 calendar years.
				307.Technology
 (a)Use of technologyNot later than 180 days after the date of enactment of this Act, the Secretary shall— (1)review the current use of technology in the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773);
 (2)identify opportunities in which enhanced use of technology would reduce the rate of errors in administration of the programs by State agencies and local educational agencies; and
 (3)encourage State agencies and local educational agencies to use technology in the areas identified under paragraph (2).
 (b)IdentificationNot later than 180 days after the date of enactment of this Act, the Secretary shall— (1)review the feasibility and evaluate the benefits of using a unique student identifier in the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773);
 (2)submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the results of the review under paragraph (1); and
 (3)initiate implementation of a system for using a unique student identifier, unless implementation is not in the best interest of the programs described in paragraph (1).
					308.Program improvement
				(a)Standardization
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall review current practice and standardize the process (including forms) for administrative reviews, applications (including online applications), and claim reimbursement for the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).
 (2)Application formsIn carrying out paragraph (1), the Secretary shall— (A)review the most current application forms, including paper and online forms, used to apply for participation in the school lunch program and school breakfast program;
 (B)provide guidance to States relating to best practices, including a standard paper and online application form for use by local educational agencies; and
 (C)provide guidance to States relating to how to improve applications to ensure families understand the process for enrollment in the school lunch program and the school breakfast program.
						(b)Software approval
 (1)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall develop a process to review and approve software used by local educational agencies relating to free and reduced price meal applications and claim reimbursement for the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).
 (2)ScopeIn carrying out the process described in paragraph (1), the Secretary shall— (A)develop and publish standards that software must meet to gain the approval of the Secretary, taking into consideration existing software being used by States and local educational agencies; and
 (B)ensure that any standards developed will promote— (i)consistency in reporting processes; and
 (ii)data compatibility and transferability between States and local educational agencies. 309.Flexibility in school meal programs (a)Review (1)In generalNot later than July 1, 2019, the Secretary shall contract with a qualified independent entity to conduct a review of the nutrition standards for sodium in the final rule of the Secretary entitled Nutrition Standards in the National School Lunch and School Breakfast Programs (77 Fed. Reg. 4088 (January 26, 2012)).
 (2)ScopeThe review described in paragraph (1) shall include an assessment of— (A)the impact of the rule on—
 (i)student participation rates in the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773);
 (ii)food costs; (iii)food safety;
 (iv)food service operations; and (v)marketplace availability of products that meet the nutrition standards specified in the rule; and
 (B)whether the latest scientific research indicates that further reduction in sodium is necessary to safeguard the health of children.
 (3)Completion dateThe Secretary shall ensure that the review described in paragraph (1) is completed not later than July 1, 2020.
 (4)Progress reportNot later than January 1, 2020, the Secretary shall submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on the status of the review described in paragraph (1), including preliminary results from the review.
					(b)Regulations
 (1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall update regulations regarding nutrition standards for whole grains and sodium in the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) to improve program administration.
 (2)ProcedureThe update described in paragraph (1) shall be made without regard to— (A)the notice and comment provisions of section 553 of title 5, United States Code; and
 (B)chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act). (c)Interagency cooperation (1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary shall establish an interagency working group to issue guidance regarding the safe and effective provision of fruits and vegetables in the school meal programs authorized under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).
 (2)MembershipThe interagency working group described in paragraph (1) shall include representatives of— (A)the Department of Agriculture; and
 (B)the Centers for Disease Control and Prevention. (d)Advisory panel (1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary shall establish an advisory panel to consider issues and develop policy recommendations for the sale of foods outside of the reimbursable meals in the school meal programs authorized under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).
 (2)MembershipThe advisory panel described in paragraph (1) shall include representation from— (A)an organization that conducts advocacy on issues relating to health and nutrition;
 (B)a professional organization that represents school food service directors; (C)entities that process or manufacture products for use in the school meal programs; and
 (D)an organization that conducts research and advocacy on issues related to child nutrition. (3)NonapplicabilityThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the panel described in paragraph (1).
 (4)ReportNot later than 30 days after the date on which members are appointed to the panel, the panel shall submit to the Secretary, the Committee on Education and the Workforce of the House of Representatives, and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the recommendations described in paragraph (1).
					310.Technical corrections
				(a)Richard B. Russell
		National School Lunch Act
 (1)The Richard B. Russell National School Lunch Act is amended in sections 4, 9, 9A, 12, 19, 23, 24, and 25 (42 U.S.C. 1753, 1758,1758b, 1760, 1796a, 1769d, 1769e, 1769f) by striking Committee on Education and Labor each place it appears and inserting Committee on Education and the Workforce.
 (2)Section 9 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758) is amended— (A)by striking foster child each place it appears and inserting foster youth; and
 (B)in subsection (b)(5)(B), by striking (42 U.S.C. 11434a(2)) and inserting (42 U.S.C. 11434a(2))).
 (3)Section 11(a)(3) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a)(3)) is amended—
 (A)in subparagraph (A), in the matter preceding clause (i) by striking July 1, 1982, and on each subsequent July 1 and inserting February 15 of the prior school year; and
 (B)in subparagraph (B)(iii), by striking each subsequent July 1 and inserting each subsequent February 15. (4)Section 12 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760) is amended—
 (A)in subsection (d)(3), by striking U.S.C and inserting U.S.C.; (B)in subsection (m)(2), in the paragraph heading, by striking american and inserting American; and
 (C)in subsection (n)— (i)in paragraph (3), in the paragraph heading, by striking hawaii and inserting Hawaii; and
 (ii)in paragraph (4), in the paragraph heading, by striking puerto rico and inserting Puerto Rico. (5)Section 14(c) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1762a(c)) is amended—
 (A)by striking section 311(a)(4) of the Older Americans Act of 1965 (42 U.S.C. 3030(a)(4)) and inserting section 311(c)(4) of the Older Americans Act of 1965 (42 U.S.C. 3030a(c)(4)); and (B)by striking (42 U.S.C. 3030(b)(1)) and inserting (42 U.S.C. 3030a(b)(1)).
 (6)Section 17(f)(3)(A)(ii) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(f)(3)(A)(ii)) is amended—
 (A)in the clause heading, by striking Tier i and inserting Tier I; and (B)in subclause (I), in the subclause heading, by striking tier i and inserting tier I.
						(b)Child
		Nutrition Act of 1966
 (1)The Child Nutrition Act of 1966 is amended in sections 10 and 17 (42 U.S.C. 1779, 1786) by striking Committee on Education and Labor each place it appears and inserting Committee on Education and the Workforce.
 (2)Section 7(a)(2)(B)(i) of the Child Nutrition Act of 1966 (42 U.S.C. 1776(a)(2)(B)(i)) is amended by striking clause (ii) and inserting clause (ii)).
 (3)Section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786) is amended— (A)in subsection (b)(21), in the paragraph heading, by striking indian or native and inserting Indian or Native;
 (B)in subsection (h)— (i)in paragraph (4)—
 (I)in subparagraph (A)(vi), by striking and at the end; and (II)in subparagraph (C)(iv), by striking ; and at the end and inserting a period;
 (ii)in paragraph (5)(D), in the subparagraph heading, by striking indian or native and inserting Indian or Native; and (iii)in paragraph (8)(A)(iv)—
 (I)in the clause heading, by striking state and inserting State; and (II)in subclause (III), in the subclause heading, by striking state agencies and indian state agencies and inserting State agencies and Indian State agencies; and
 (C)in paragraph (6)(C)(iv) of subsection (l) (as redesignated by section 204(a)(9)), by striking (G)(i) each place it appears and inserting (F)(i).July 6, 2016Read twice and placed on the calendar